Exhibit 10.2

Execution Version

 

 

 

KERYX BIOPHARMACEUTICALS, INC.

ZERO COUPON CONVERTIBLE SENIOR NOTES DUE 2021

 

 

INDENTURE

DATED AS OF MAY 9, 2018

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

AS TRUSTEE

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1 Definitions And Incorporation By Reference

     1  

Section 1.01.

  Definitions      1  

Section 1.02.

  Other Definitions      11  

Section 1.03.

  Rules of Construction      11  

ARTICLE 2 The Securities

     12  

Section 2.01.

  Form and Dating      12  

Section 2.02.

  Execution and Authentication; Payments of Defaulted Amounts      14  

Section 2.03.

  Registrar, Paying Agent and Conversion Agent      16  

Section 2.04.

  Paying Agent to Hold Money in Trust      16  

Section 2.05.

  Holder      16  

Section 2.06.

  Transfer and Exchange; Transfer Restrictions      17  

Section 2.07.

  Replacement Securities      21  

Section 2.08.

  Outstanding Securities      22  

Section 2.09.

  Treasury Securities      22  

Section 2.10.

  Temporary Securities      22  

Section 2.11.

  Cancellation; Repurchase      23  

Section 2.12.

  Additional Transfer and Exchange Requirements      23  

Section 2.13.

  CUSIP Numbers      25  

ARTICLE 3 No Redemption; Repurchase Upon a Fundamental Change

     26  

Section 3.01.

  No Optional Redemption      26  

Section 3.02.

  Repurchase At Option of The Holder Upon A Fundamental Change      26  

Section 3.03.

  [Reserved]      28  

Section 3.04.

  [Reserved]      28  

Section 3.05.

  Repayment to the Company      28  

Section 3.06.

  Partial Repurchase      28  

ARTICLE 4 Conversion

     28  

Section 4.01.

  Conversion Rights      28  

Section 4.02.

  Settlement Upon Conversion; Conversion Procedures      29  

Section 4.03.

  Company to Provide Stock      31  

Section 4.04.

  [Reserved]      31  

Section 4.05.

  Conversion Rate Adjustments      31  

Section 4.06.

  Adjustments of Prices      40  

Section 4.07.

  Effect of Recapitalizations, Reclassifications and Changes of the Common Stock
     40  

Section 4.08.

  Cancellation of Converted Securities      42  

Section 4.09.

  Shareholders Rights      42  

Section 4.10.

  Trustee’s Disclaimer      42  

ARTICLE 5 Covenants

     43  

 

i



--------------------------------------------------------------------------------

Section 5.01.

  Payment on the Securities      43  

Section 5.02.

  SEC Reports and Rule 144A Information Requirement      43  

Section 5.03.

  Compliance Certificates      44  

Section 5.04.

  Further Instruments and Acts      44  

Section 5.05.

  Maintenance of Corporate Existence      44  

Section 5.06.

  Stay, Extension and Usury Laws      44  

Section 5.07.

  Additional Amounts      45  

Section 5.08.

  Limitation on the Incurrence of Additional Indebtedness      47  

Section 5.09.

  Limitation on the Prepayments, Etc. of Indebtedness      47  

Section 5.10.

  Restricted Payments      47  

Section 5.11.

  Asset Sales      48  

Section 5.12.

  Conduct of Business      48  

Section 5.13.

  Certain Tax Matters      49  

ARTICLE 6 Consolidation, Merger, Sale, Conveyance, Transfer or Lease

     49  

Section 6.01.

  Company May Consolidate, Etc., Only on Certain Terms      49  

Section 6.02.

  Successor Substituted      50  

ARTICLE 7 Default and Remedies

     50  

Section 7.01.

  Events Of Default      50  

Section 7.02.

  Acceleration      52  

Section 7.03.

  Other Remedies      53  

Section 7.04.

  [Reserved]      53  

Section 7.05.

  Waiver of Defaults and Events of Default      53  

Section 7.06.

  Control by Majority      53  

Section 7.07.

  Limitations on Suits      54  

Section 7.08.

  Rights of Holders to Receive Payment and to Convert      54  

Section 7.09.

  Collection Suit By Trustee      54  

Section 7.10.

  Trustee May File Proofs of Claim      54  

Section 7.11.

  Priorities      55  

Section 7.12.

  Undertaking For Costs      55  

ARTICLE 8 Trustee

     56  

Section 8.01.

  Duties of Trustee      56  

Section 8.02.

  Rights of Trustee      57  

Section 8.03.

  Individual Rights of Trustee      58  

Section 8.04.

  Trustee’s Disclaimer      58  

Section 8.05.

  Notice of Default or Events of Default      58  

Section 8.06.

  [Reserved]      58  

Section 8.07.

  Compensation and Indemnity      58  

Section 8.08.

  Replacement of Trustee      59  

Section 8.09.

  Successor Trustee by Merger, Etc.      60  

Section 8.10.

  Eligibility; Disqualification      60  

ARTICLE 9 Satisfaction and Discharge of Indenture

     61  

Section 9.01.

  Satisfaction and Discharge of Indenture      61  

Section 9.02.

  Application of Trust Money      61  

 

ii



--------------------------------------------------------------------------------

Section 9.03.

  Repayment to Company      61  

Section 9.04.

  Reinstatement      62  

ARTICLE 10 Amendments, Supplements and Waivers

     62  

Section 10.01.

  Without Consent of Holders      62  

Section 10.02.

  With Consent of Holders      63  

Section 10.03.

  [Reserved]      64  

Section 10.04.

  Revocation and Effect of Consents      64  

Section 10.05.

  Notation on or Exchange of Securities      64  

Section 10.06.

  Trustee to Sign Amendments, Etc.      65  

Section 10.07.

  Effect of Supplemental Indentures      65  

ARTICLE 11 Miscellaneous

     65  

Section 11.01.

  [Reserved]      65  

Section 11.02.

  Notices      65  

Section 11.03.

  Communications by Holders With Other Holders      67  

Section 11.04.

  Certificate and Opinion as to Conditions Precedent      67  

Section 11.05.

  Record Date for Vote or Consent of Holders      68  

Section 11.06.

  Rules by Trustee, Paying Agent, Registrar and Conversion Agent      68  

Section 11.07.

  Legal Holidays      68  

Section 11.08.

  Governing Law; Jurisdiction      68  

Section 11.09.

  No Personal Liability of Directors, Officers, Employees or Shareholders     
69  

Section 11.10.

  Successors      69  

Section 11.11.

  Multiple Counterparts      69  

Section 11.12.

  Separability      69  

Section 11.13.

  Tax Treatment      69  

Section 11.14.

  Table of Contents, Headings, Etc.      69  

Section 11.15.

  Force Majeure      69  

Section 11.16.

  Waiver of Jury Trial      70  

Section 11.17.

  Calculations      70  

EXHIBIT

 

Exhibit A    Form of Security    A-1

 

 

iii



--------------------------------------------------------------------------------

INDENTURE, dated as of May 9, 2018, between KERYX BIOPHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association, as Trustee (the “Trustee”).

The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Company’s Zero Coupon
Convertible Senior Notes due 2021 (as are issued under this Indenture, and as
amended or supplemented from time to time, the “Securities”).

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01. Definitions.

“ABL Facility” means a revolving credit facility to be entered into between the
Company and its operating subsidiaries as co-borrowers and certain lenders
thereunder, which may be secured by a security interest in all of the borrowers’
assets and which may include a negative pledge respecting the borrowers’
intellectual property.

“Additional Amounts” shall have the meaning specified in Section 5.07(a).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means any Registrar, Paying Agent or Conversion Agent.

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, in each case to the extent applicable to such transfer or
exchange.

“Asset Sale” means:

(A) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets of the
Company or any of its Subsidiaries (each referred to in this definition as a
“disposition”); or

(B) the issuance or sale of Capital Stock of any Subsidiary of the Company,
whether in a single transaction or a series of related transactions (other than
directors’ qualifying shares and shares issued to foreign nationals as required
under applicable law);

 

1



--------------------------------------------------------------------------------

in each case, other than:

(a) any disposition of (i) Cash, (ii) surplus, obsolete, damaged or worn out
property or equipment in the ordinary course of business or any disposition of
inventory or goods (or other assets) held for sale in the ordinary course of
business and (iii) property no longer used or useful in the conduct of business
of the Company and its Subsidiaries;

(b) the disposition of all or substantially all of the assets of the Company in
a manner permitted pursuant to Section 6.01 or any disposition that constitutes
a Fundamental Change;

(c) (i) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business and (ii) the termination of
leases in the ordinary course of business;

(d) any disposition arising from foreclosure, casualty, condemnation or any
similar action or transfers by reason of eminent domain with respect to any
property or other asset of the Company or any of its Subsidiaries or exercise of
termination rights under any lease, sublease, license, sublicense, concession or
other agreement;

(e) the issuance by any Subsidiary of the Company of Disqualified Stock that is
permitted under Section 5.08;

(f) dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings;

(g) transfers of assets constituting collateral to the secured party under the
ABL Facility; and

(h) the abandonment of intellectual property rights in the ordinary course of
business which in the reasonable good faith determination of the Company are not
material to the conduct of the business of the Company and its Subsidiaries
taken as a whole.

“Authorized Officer” shall have the meaning specified in Section 11.02.

“Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.

“Board of Directors” means either the board of directors of the Company or any
committee of the Board of Directors authorized to act for it with respect to
this Indenture.

“Business Day” means each day that is not a Legal Holiday.

“Capital Stock” of any Person means: (a) in the case of a corporation, corporate
stock of such Person; (b) in the case of an association or business entity,
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock of such Person; (c) in the case of a partnership
or limited liability company, partnership or membership interests (whether
general or limited) of such Person; and (d) in the case of any other legal form,
any other interest or participation of such Person that confers the right to
receive a share of the profits and losses of, or distribution of assets of, such
Person.

 

2



--------------------------------------------------------------------------------

“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.

“Certificated Security” means a Security that is in substantially the form
attached hereto as Exhibit A and that does not include the text or the schedule
called for by footnotes 1 through 5 thereof.

“close of business” means 5:00 p.m. (New York City time).

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others who will control
the management or policies of such Person.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, subject to Section 4.07.

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Company.

“Company Action” shall have the meaning specified in Section 5.13.

“Corporate Trust Office” means the office of the Trustee at the address
specified in Section 11.02 or such other address as to which the Trustee may
give notice to the Company.

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

“Daily VWAP” means the per share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “KERX <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Trading Day (or if such volume-weighted average
price is unavailable, the market value of one share of Common Stock on such
Trading Day determined, using a volume-weighted average method, by a nationally
recognized independent investment banking firm retained for this purpose by the
Company). The “Daily VWAP” shall be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

“Default” or “default” means, when used with respect to the Securities, any
event that is or, after notice or passage of time or both, would be an Event of
Default.

“Defaulted Amounts” means any amounts on any Securities (including, without
limitation, the Fundamental Change Repurchase Price and principal) that are
payable but are not punctually paid or duly provided for.

 

3



--------------------------------------------------------------------------------

“Disqualified Stock” means, as to any Person, any class of Capital Stock of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or the passage of time, matures or is redeemable (other than upon a Fundamental
Change), in whole or in part, on or prior to the date that is 91 days after the
Maturity Date; provided, however, that any class of Capital Stock of such Person
that, by its terms, authorizes such Person to satisfy in full its obligations
with respect to the payment of dividends or upon maturity, redemption (pursuant
to a sinking fund or otherwise) or repurchase thereof or otherwise by the
delivery of Capital Stock that are not Disqualified Stock (other than the
payment of cash in lieu of delivery of fractional shares of Capital Stock), and
that is not convertible into or exchangeable for Disqualified Stock or
Indebtedness, will not be deemed to be Disqualified Stock so long as such Person
satisfies its obligations with respect thereto solely by the delivery of Capital
Stock that are not Disqualified Stock (other than the payment of cash in lieu of
delivery of fractional shares of Capital Stock); provided further, however, that
if such Capital Stock is issued to any employee or to any plan for the benefit
of employees of such Person or any of the Subsidiaries of such Person or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because they may be required to be repurchased by such
Person or any of the Subsidiaries of such Person in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Electronic Means” shall have the meaning specified in Section 11.02.

“Ex-Dividend Date” means the first date on which the shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as in effect from time to
time.

“FATCA” shall have the meaning specified in Section 5.07(a)(i)(F).

“Fundamental Change” shall be deemed to have occurred at the time after the
Securities are originally issued and remain outstanding if any of the following
occurs:

(a) the Common Stock (or other common stock into which the Securities are then
convertible) ceases to be listed on any of The New York Stock Exchange, The
Nasdaq Global Select Market, The Nasdaq Global Market or The Nasdaq Capital
Market (or any of their successors);

(b) any Person, including any syndicate or group deemed to be a “person” under
Section 13(d)(3) of the Exchange Act, acquires beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of the Company’s Capital Stock entitling the
Person to exercise 50% or more of the total voting power of all shares of the
Company’s Capital Stock entitled to vote generally in elections of directors,
other than an acquisition by the Company, any of its wholly owned Subsidiaries
or the Purchaser;

 

4



--------------------------------------------------------------------------------

(c) the Company merges or consolidates with or into any other Person (other than
one of its wholly owned Subsidiaries), another Person merges or consolidates
with or into the Company, or the Company conveys, sells, transfers or leases all
or substantially all of its assets to another Person in one transaction or a
series of related transactions, other than any transaction:

(i) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Common Stock; or

(ii) pursuant to which the holders of all classes of the Company’s Common Equity
immediately prior to the transaction have the entitlement to exercise, directly
or indirectly, 50% or more of the total voting power of all classes of the
Capital Stock of the continuing or surviving entity or transferee or parent
thereof entitled to vote generally in the election of directors or managers of
the continuing or surviving entity or transferee or parent thereof immediately
after the transaction in substantially the same proportions as such entitlement
immediately prior to such transaction; or

(d) the Company’s shareholders approve any plan or proposal for the liquidation
or dissolution of the Company;

provided, however, that a transaction or transactions described in clause (b) or
(c) above shall not constitute a Fundamental Change and Holders shall not have
the right to require the Company to repurchase any Securities (and the Company
shall not be required to deliver the Fundamental Change Repurchase Right Notice
incidental thereto) if at least 90% of the consideration paid for the Common
Stock (excluding cash payments for fractional shares and cash payments made
pursuant to dissenters’ or appraisal rights) in connection with such transaction
or transactions consists of shares of common stock that are listed or quoted on
any of The New York Stock Exchange, The Nasdaq Global Select Market, The Nasdaq
Global Market or The Nasdaq Capital Market (or any of their successors) or will
be so traded or quoted immediately following such transaction or transactions
and, as a result of such transaction or transactions, such consideration,
excluding cash payments for fractional shares and cash payments made pursuant to
dissenters’ or appraisal rights, becomes the Reference Property as described in
Section 4.07. For purposes of this definition, whether a Person is a “beneficial
owner” will be determined in accordance with Rule 13d-3 under the Exchange Act,
and “Person” includes any syndicate or group that would be deemed to be a
“person” under Section 13(d)(3) of the Exchange Act.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the date of this Indenture, including those set forth
in (1) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (2) the statements and
pronouncements of the Financial Accounting Standards Board, (3) such other
statements by such other entity as approved by a significant segment of the
accounting profession and (4) the rules and regulations of the SEC governing the
inclusion of financial statements (including pro forma financial statements) in
registration statements filed under the Securities Act and periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.

 

5



--------------------------------------------------------------------------------

“Global Security” means a permanent Global Security that is in substantially the
form attached hereto as Exhibit A and that includes the text and the schedule
called for by footnotes 1 through 5 thereof and that is deposited with the
Depositary or its custodian and registered in the name of the Depositary or its
nominee.

“Guarantee” means, as applied to any Indebtedness of another Person, (i) a
guarantee, direct or indirect, in any manner, of any part or all of such
Indebtedness, or (ii) any direct or indirect obligation, contingent or
otherwise, of a Person guaranteeing or having the effect of guaranteeing the
Indebtedness of any other Person in any manner (other than in each case, by
endorsement of negotiable instruments for collection in the ordinary course of
business) (and “Guaranteed” and “Guaranteeing” shall have meanings that
correspond to the foregoing).

“Holder” means the Person in whose name a Security is registered on the Primary
Registrar’s books.

“Indebtedness” means, as to any Person, all of the following: (i) all
obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, or other similar instruments; (ii) all obligations under
capital or synthetic leases of such Person; (iii) all obligations of such Person
to pay the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (iv) indebtedness
(excluding prepaid interest thereon) of others secured by a non-statutory lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sale or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (v) direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (vi) net obligations of such
Person under any hedging or swap contracts; and (vii) all Guarantees of such
Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer to the extent such Indebtedness is recourse to such Person.

“Indenture” means this Indenture, as amended or supplemented from time to time
pursuant to the terms of this Indenture.

“Instructions” shall have the meaning specified in Section 11.02.

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is traded. If the Common Stock is not listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
“Last Reported Sale Price” shall be the last quoted bid price for the Common
Stock in the over-the-counter market on the relevant date as reported by OTC
Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted, the “Last Reported Sale Price” shall be the average of the mid-point of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.

 

6



--------------------------------------------------------------------------------

“Legal Holiday” is a Saturday, Sunday or a day on which state or federally
chartered banking institutions in New York, New York and the state in which the
Corporate Trust Office is located are not required to be open.

“Market Disruption Event” means (a) a failure by the primary U.S. national or
regional securities exchange or market on which the Common Stock is listed or
admitted for trading to open for trading during its regular trading session or
(b) the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Trading Day for the Common Stock for more than one half-hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant stock exchange or otherwise) in the Common Stock or in any
options, contracts or future contracts relating to the Common Stock.

“Maturity Date” means October 15, 2021.

“Notes Exchange Agreement” means that certain Notes Exchange Agreement, dated as
of May 8, 2018, between the Company and the Purchaser.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Vice President, the Chief Operating Officer, the Chief Financial
Officer, the Treasurer, any Assistant Treasurer, the Controller, the Secretary
or any Assistant Secretary of the Company.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers, at least one of whom shall be the principal executive officer,
principal financial officer or principal accounting officer of the Company, that
meets the requirements of Section 11.04.

“open of business” means 9:00 a.m. (New York City time).

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 11.04 from legal counsel. The counsel may be an employee of or counsel
to the Company or any Subsidiary of the Company.

“Pari/Junior Financing Documentation” means any documentation governing any
Pari/Junior Financing.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Permitted Indebtedness” means: (i) Indebtedness under the ABL Facility, and any
Permitted Refinancing thereof, in a maximum principal amount not to exceed
$40,000,000 at any one time outstanding; (ii) Indebtedness in respect of the
Securities; (iii) Indebtedness outstanding on the date of the initial issuance
of the Securities; (iv) unsecured Indebtedness, which, by its terms, expressly
subordinated to the Securities; provided, that no principal of such Indebtedness
is scheduled to mature (or subject to mandatory repurchase or put rights, other
than repurchase

 

7



--------------------------------------------------------------------------------

rights upon a Fundamental Change) no earlier than the date that is one year
after the Maturity Date; (v) other unsecured Indebtedness, which, by its terms,
ranks equally in right of payment with the Securities, in an aggregate principal
amount not to exceed $5,000,000 at any one time outstanding; (vi) intercompany
Indebtedness among the Company and any of its Subsidiaries; provided, that any
Indebtedness owed by the Company to its Subsidiaries shall be subordinated to
the Securities; (vii) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, that such Indebtedness is
extinguished within two Business Days of incurrence; (viii) Indebtedness under
hedging or swap contracts entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any of its Subsidiaries are
exposed in the conduct of their business or the management of their liabilities
and not for speculative purposes; (ix) Indebtedness in respect of letters of
credit, bankers’ acceptances, bank guarantees, surety bonds and similar
instruments incurred in the ordinary course of business; (x) Guarantees by the
Company or any of its Subsidiaries of Indebtedness of the Company or any of its
Subsidiaries (other than Indebtedness that is required to be non-recourse to the
Company or its Subsidiaries) to the extent that the Guaranteed Indebtedness is
permitted to be incurred by another of the clauses above in this definition of
Permitted Indebtedness; provided, that if the Indebtedness being Guaranteed
ranks equally in right of payment or is expressly subordinated to the
Securities, then the Guarantee must rank equally in right of payment or be
expressly subordinated, as applicable, to the same extent as the Indebtedness
Guaranteed; and (xi) Indebtedness (other than Indebtedness for money borrowed)
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, performance and surety bonds in the ordinary course of business.

“Permitted Refinancing” means refinancings, renewals or extensions of
Indebtedness so long as:

(a) such refinancings, renewals or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed or extended,
other than by the amount of accrued interest and premiums thereon and the fees
and expenses incurred in connection therewith;

(b) such refinancings, renewals or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal or extension) of the Indebtedness so refinanced, renewed or
extended;

(c) such refinancings, renewals or extensions do not result in an obligor of
such refinancing Indebtedness that was not an obligor with respect to the
Indebtedness so refinanced, renewed or extended;

(d) such refinancings, renewals or extensions are otherwise on terms not
materially less favorable to the Company and its Subsidiaries, taken as a whole,
than those of the Indebtedness so refinanced, renewed or extended;

(e) if the Indebtedness that is refinanced, renewed or extended was subordinated
in right of payment to the Securities, then the terms and conditions of the
refinancing, renewal or extension must include subordination terms and
conditions that are at least as favorable to the Holders as those that were
applicable to the refinanced, renewed or extended Indebtedness; and

 

8



--------------------------------------------------------------------------------

(f) if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured.

“Principal” or “principal” of a debt security, including the Securities, means
the principal of the security, plus, when appropriate, the premium, if any, on
such security.

“Purchaser” means Baupost Group Securities, L.L.C. and its Affiliates, other
than the Company and its subsidiaries.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other security)
have the right to receive any cash, securities or other property or in which the
Common Stock (or other applicable security) is exchanged for or converted into
any combination of cash, securities or other property, the date fixed for
determination of shareholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors, by statute, by
contract or otherwise).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, between the Company and the Purchaser.

“Relevant Taxing Jurisdiction” shall have the meaning specified in
Section 5.07(a).

“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.06(d).

“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Office of the Trustee, including any vice president,
assistant vice president, assistant secretary, assistant treasurer or any other
officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

“Restricted Securities” shall have the meaning specified in Section 2.06(d).

“Rule 144A” means Rule 144A as promulgated under the Securities Act.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

9



--------------------------------------------------------------------------------

“Securities Custodian” means the Trustee, as custodian for DTC, with respect to
the Securities in global form, or any successor thereto.

“Significant Subsidiary” means, in respect of any Person, a Subsidiary of such
Person that would constitute a “significant subsidiary,” as such term is defined
in Rule 1-02 of Regulation S-X under the Exchange Act.

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (a) such
Person; (b) such Person and one or more Subsidiaries of such Person; or (c) one
or more Subsidiaries of such Person.

“Successor Company” shall have the meaning specified in Section 6.01(a).

“Tax” shall have the meaning specified in Section 5.07(a).

“Trading Day” means a day on which (a) trading in the Common Stock (or other
security for which a closing sale price must be determined) generally occurs on
The Nasdaq Capital Market or, if the Common Stock (or such other security) is
not then listed on The Nasdaq Capital Market, on the principal other U.S.
national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Common Stock (or such other security) is
then traded and (b) a Last Reported Sale Price for the Common Stock (or such
other security) is available on such securities exchange or market; provided
that if the Common Stock (or such other security) is not so listed or traded,
“Trading Day” means a Business Day; and provided, further, that for purposes of
determining amounts due upon conversion only, “Trading Day” means a day on which
(i) there is no Market Disruption Event and (ii) trading in the Common Stock
generally occurs on The Nasdaq Capital Market or, if the Common Stock is not
then listed on The Nasdaq Capital Market, on the principal other U.S. national
or regional securities exchange on which the Common Stock is then listed or, if
the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then listed
or admitted for trading, except that if the Common Stock is not so listed or
admitted for trading, “Trading Day” means a Business Day.

“transfer” shall have the meaning specified in Section 2.06(d).

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of this
Indenture, and thereafter means the successor.

“Vice President,” when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president.”

 

10



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock of which (other than directors’ qualifying
shares and shares issued to foreign nationals as required under applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

Section 1.02. Other Definitions.

 

Term

   Where Defined “Agent Members”    2.01(b) “Applicable Tax Law”    5.13 “Clause
A Distribution”    4.05(c) “Clause B Distribution”    4.05(c) “Clause C
Distribution”    4.05(c) “Company Order”    2.02(c) “Conversion Agent”    2.03
“Conversion Date”    4.02(c) “Conversion Notice”    4.02(b) “Conversion
Obligation”    4.01(a) “Conversion Rate”    4.01(a) “Distributed Property”   
4.05(c) “DTC”    2.01(b) “Depositary”    2.01(b) “Event of Default”    7.01
“Fundamental Change Repurchase Date”    3.02(d) “Fundamental Change Repurchase
Price”    3.02(a) “Fundamental Change Repurchase Right Notice”    3.02(b)
“Merger Event”    4.07(a) “Non-Separate Rights”    4.09 “Pari/Junior Financing”
   5.09 “Paying Agent”    2.03 “Primary Registrar”    2.03 “Reference Property”
   4.07(a) “Repurchase Exercise Notice”    3.02(c) “Registrar”    2.03
“Restricted Payments”    5.09 “Securities”    Recitals “Spin-Off”    4.05(c)
“TIA”    11.02 “Trigger Event”    4.05(c) “unit of Reference Property”   
4.07(a) “Valuation Period”    4.05(c)

Section 1.03. Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

 

11



--------------------------------------------------------------------------------

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) words in the singular include the plural, and words in the plural include
the singular;

(d) provisions apply to successive events and transactions;

(e) the term “merger” includes a statutory share exchange and the term “merged”
has a correlative meaning;

(f) the masculine gender includes the feminine and the neuter;

(g) references to agreements and other instruments include subsequent amendments
thereto; and

(h) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision.

ARTICLE 2

THE SECURITIES

Section 2.01. Form and Dating. (a) The Securities and the Trustee’s certificate
of authentication shall be substantially in the respective forms set forth in
Exhibit A, which Exhibit is incorporated in and made part of this Indenture. The
Securities may have notations, legends or endorsements required by law, stock
exchange rule or usage. The Company shall provide any such notations, legends or
endorsements to the Trustee in writing. Each Security shall be dated the date of
its authentication. The terms and provisions contained in the Securities shall
constitute, and are hereby expressly made, a part of this Indenture, and the
Company and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Security conflicts with the express
provisions of this Indenture, the provisions of this Indenture shall govern and
be controlling.

(b) All of the Securities shall be issued initially in the form of one or more
Certificated Securities, registered in such names and authorized in such
denominations as the Purchaser shall request, duly executed by the Company and
authenticated by the Trustee as hereinafter provided.

Upon request of the Purchaser, all of the Securities may be exchanged for one or
more Global Securities which shall be assigned a CUSIP number and be deposited
on behalf of the purchasers of the Securities represented thereby with the
Trustee, at its Corporate Trust Office, as custodian for the depositary, The
Depository Trust Company (“DTC”) (such depositary, or any successor thereto,
being hereinafter referred to as the “Depositary”), duly executed by the Company
and authenticated by the Trustee as hereinafter provided. Each Certificated
Security or Global Security, as applicable, shall represent such of the
outstanding Securities as shall be specified therein and each shall provide that
it shall represent the aggregate amount of

 

12



--------------------------------------------------------------------------------

outstanding Securities from time to time endorsed thereon and that the aggregate
amount of outstanding Securities represented thereby may from time to time be
reduced or increased, as appropriate, to reflect exchanges, purchases or
conversions of such Securities. Any adjustment of the aggregate principal amount
of a Global Security to reflect the amount of any increase or decrease in the
amount of outstanding Securities represented thereby shall be made by the
Trustee in accordance with instructions given by the Holder thereof as required
by Section 2.12 and shall be made on the records of the Trustee and the
Depositary.

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

(c) The Company shall execute and the Trustee shall, in accordance with this
Section 2.01(c), authenticate and deliver initially one or more Certificated
Securities that (1) shall be registered in such names and authorized in such
denominations as the Purchaser shall request, and (2) shall be delivered by the
Trustee to the Purchaser or pursuant to the Purchaser’s instructions.

(d) If requested by the Purchaser, the Company shall execute and the Trustee
shall, in accordance with this Section 2.01(d), authenticate and deliver one or
more Global Securities in exchange for the Certificated Securities that
(1) shall be registered in the name of the Depositary, (2) shall be delivered by
the Trustee to the Depositary or pursuant to the Depositary’s instructions,
(3) shall be assigned a restricted or unrestricted CUSIP number, as applicable
and (4) shall bear a legend substantially to the following effect:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE

 

13



--------------------------------------------------------------------------------

THEREOF. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF
A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND UNLESS AND UNTIL IT IS EXCHANGED IN
WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.”

Section 2.02. Execution and Authentication; Payments of Defaulted Amounts.
(a) The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 principal amount and any integral multiple
thereof. An Officer shall sign the Securities for the Company by manual or
facsimile signature attested by the manual or facsimile signature of the
Secretary or an Assistant Secretary of the Company. Typographic and other minor
errors or defects in any such facsimile signature shall not affect the validity
or enforceability of any Security which has been authenticated and delivered by
the Trustee. If an Officer whose signature is on a Security no longer holds that
office at the time the Trustee authenticates the Security, the Security shall be
valid nevertheless. A Security shall not be valid until an authorized signatory
of the Trustee manually signs the certificate of authentication on the Security.
The signature shall be conclusive evidence that the Security has been
authenticated under this Indenture.

(b) The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

(c) The Trustee shall authenticate and make available for delivery Securities
for original issue in the aggregate principal amount of up to $164,746,000 upon
receipt of a written order or orders of the Company signed by two Officers, at
least one of whom shall be the principal executive officer, principal financial
officer or principal accounting officer of the Company (a “Company Order”). The
Company Order shall specify the amount of Securities to be authenticated, shall
provide that all such Securities will be represented initially by a Certificated
Security and the date on which each original issue of Securities is to be
authenticated. In authenticating such Securities, the Trustee shall receive,
and, shall be fully protected in relying upon: (a) an Officers’ Certificate
delivered in accordance with Section 2.01 and Section 11.04 and (b) an Opinion
of Counsel which shall state (1) that the form and terms of such Securities have
been established by or pursuant to a resolution of the Board of Directors in
accordance with Section 2.01 and Section 2.02 and in conformity with the
provisions of this Indenture, (2) that such Securities, when authenticated and
delivered by the Trustee and issued by the Company in the manner and subject to
any conditions specified in such Opinion of

 

14



--------------------------------------------------------------------------------

Counsel, will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
the enforcement of creditors’ rights and to general equity principles, and
(3) that all conditions precedent under this Indenture in respect of the
execution and delivery by the Company of such Securities have been complied
with.

(d) Any Defaulted Amounts shall forthwith cease to be payable to the Holder on
the relevant payment date, but shall accrue interest per annum at the rate of
one percent, subject to the enforceability thereof under applicable law, from,
and including, such relevant payment date to, but excluding, the date on which
such Defaulted Amounts shall have been paid by the Company, at its election in
each case, as provided in subsection (i) or (ii) below:

(i) The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Securities (or their respective predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Amounts, which shall be fixed in the following
manner. The Company shall notify the Trustee in writing of the amount of the
Defaulted Amounts proposed to be paid on each Security and the date of the
proposed payment (which shall be not less than 25 days after the receipt by the
Trustee of such notice, unless the Trustee shall consent to an earlier date),
and at the same time the Company shall deposit with the Trustee an amount of
money equal to the aggregate amount to be paid in respect of such Defaulted
Amounts or shall make arrangements satisfactory to the Trustee for such deposit
on or prior to the date of the proposed payment, such money when deposited to be
held in trust for the benefit of the Persons entitled to such Defaulted Amounts
as in this clause provided. Thereupon the Company shall fix a special record
date for the payment of such Defaulted Amounts which shall be not more than 15
days and not less than 10 days prior to the date of the proposed payment, and
not less than 10 days after the receipt by the Trustee of the notice of the
proposed payment. The Company shall promptly notify the Trustee of such special
record date and the Trustee, in the name and at the expense of the Company,
shall cause notice of the proposed payment of such Defaulted Amounts and the
special record date therefor to be delivered to each Holder, not less than 10
days prior to such special record date. Notice of the proposed payment of such
Defaulted Amounts and the special record date therefor having been so delivered,
such Defaulted Amounts shall be paid to the Persons in whose names the
Securities (or their respective predecessor Securities) are registered at the
close of business on such special record date and shall no longer be payable
pursuant to the following subsection (ii) of this Section 2.02(d).

(ii) The Company may make payment of any Defaulted Amounts in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Securities may be listed or designated
for issuance, and upon such notice as may be required by such exchange or
automated quotation system, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this clause, such manner of payment shall be
deemed practicable by the Trustee.

 

15



--------------------------------------------------------------------------------

Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain one or more offices or agencies where Securities may be presented for
registration of transfer or for exchange (each, a “Registrar”), one or more
offices or agencies where Securities may be presented for payment (each, a
“Paying Agent”), one or more offices or agencies where Securities may be
presented for conversion (each, a “Conversion Agent”) and one or more offices or
agencies where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served, such offices and agencies to be
maintained in the contiguous United States. The Company will at all times
maintain a Paying Agent, Conversion Agent, Registrar and an office or agency
where notices and demands to or upon the Company in respect of the Securities
and this Indenture may be served in the Borough of Manhattan, The City of New
York. One of the Registrars (the “Primary Registrar”) shall keep a register of
the Securities and of their registration of transfer and exchange. The Company
shall give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency.

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Company shall give prompt written
notice to the Trustee of the name and address of any Agent not a party to this
Indenture. If the Company fails to maintain a Registrar, Paying Agent,
Conversion Agent or agent for service of notices and demands in any place
required by this Indenture, or fails to give the foregoing notice, the Trustee
shall act as such. The Company or any Affiliate of the Company may act as Paying
Agent (except for the purposes of Section 5.01 and Article 9).

The Company hereby initially designates the Trustee as Paying Agent, Primary
Registrar, Securities Custodian and Conversion Agent and each of the Corporate
Trust Office of the Trustee and the office or agency of the Trustee in the
Borough of Manhattan, The City of New York, as an office or agency of the
Company for each of the aforesaid purposes.

Section 2.04. Paying Agent to Hold Money in Trust. Prior to 11:00 a.m., New York
City time on the Maturity Date, the Company shall deposit with a Paying Agent a
sum sufficient to pay such principal so becoming due. A Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all money held by the
Paying Agent for the payment of principal of the Securities, and shall notify
the Trustee of any default by the Company (or any other obligor on the
Securities) in making any such payment. If the Company or an Affiliate of the
Company acts as Paying Agent, it shall, before 11:00 a.m., New York City time on
the Maturity Date, segregate the money and hold it as a separate trust fund for
the benefit of the Holders. The Company at any time may require a Paying Agent
to pay all money held by it to the Trustee, and the Trustee may at any time
during the continuance of any default, upon written request to a Paying Agent,
require such Paying Agent to pay forthwith to the Trustee all sums so held in
trust by such Paying Agent. Upon doing so, the Paying Agent (other than the
Company) shall have no further liability for the money.

Section 2.05. Holder. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of the Holders. If the Trustee is not the Primary Registrar, the
Company shall furnish to the Trustee, at such times as the Trustee may request
in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders.

 

16



--------------------------------------------------------------------------------

Section 2.06. Transfer and Exchange; Transfer Restrictions. (a) Subject to
compliance with any applicable additional requirements contained in
Section 2.12, when a Security is presented to a Registrar with a request to
register a transfer thereof or to exchange such Security for an equal principal
amount of Securities of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested; provided, however, that
every Security presented or surrendered for registration of transfer or exchange
shall be duly endorsed or accompanied by an assignment form in form satisfactory
to the Registrar duly executed by the Holder thereof or its attorney duly
authorized in writing. To permit registration of transfers and exchanges, upon
surrender of any Security for registration of transfer or exchange at an office
or agency maintained pursuant to Section 2.03, the Company shall execute and the
Trustee shall authenticate Securities of a like aggregate principal amount at
the Registrar’s request. Any exchange or registration of transfer shall be
without charge, except that the Company or the Registrar may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto; provided, that this sentence shall not apply to any
exchange pursuant to Section 2.07, Section 2.10, Section 3.06, Section 4.02(d)
or Section 10.05.

Neither the Company, any Registrar nor the Trustee shall be required to exchange
or register a transfer of any Securities or portions thereof in respect of which
a Repurchase Exercise Notice pursuant to Section 3.02(c) has been delivered and
not withdrawn by the Holder thereof (except, in the case of the purchase of a
Security in part, the portion thereof not to be purchased).

All Securities issued upon any transfer or exchange of Securities shall be valid
obligations of the Company, evidencing the same debt and entitled to the same
benefits under this Indenture, as the Securities surrendered upon such transfer
or exchange.

(b) Any Registrar appointed pursuant to Section 2.03 shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

(c) Each Holder agrees to indemnify the Company, each Registrar and the Trustee
against any liability that may result from the registration of transfer,
exchange or assignment of such Holder’s Security in violation of any provision
of this Indenture and/or, except as contemplated by the Registration Rights
Agreement in a transaction registered under the Securities Act or in a
transaction exempt from registration under Rule 144A, applicable United States
federal or state securities law.

(d) Every Security that bears or is required under this Section 2.06(d) to bear
the legend set forth in this Section 2.06(d) (together with any Common Stock
issued upon conversion of the Securities that is required to bear the legend set
forth in Section 2.06(e), collectively, the “Restricted Securities”) shall be
subject to the restrictions on transfer set forth in this Section 2.06(d)
(including the legend set forth below), unless (1) such transfer is made to a
Permitted Transferee under clause (i) or (iii) of such definition (as defined in
the Registration

 

17



--------------------------------------------------------------------------------

Rights Agreement) or (2) such restrictions on transfer shall be eliminated or
otherwise waived by written consent of the Company, and the Holder of each such
Restricted Security, by such Holder’s acceptance thereof, agrees to be bound by
all such restrictions on transfer. As used in this Section 2.06(d) and
Section 2.06(e), the term “transfer” encompasses any sale, pledge, transfer or
other disposition whatsoever of any Restricted Security.

Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year after the last date of original issuance of the
Securities, or such shorter period of time as permitted by Rule 144 under the
Securities Act or any successor provision thereto, and (2) such later date, if
any, as may be required by applicable law, any certificate evidencing such
Security (and all securities issued in exchange therefor or substitution
thereof, other than Common Stock issued upon conversion thereof, which shall
bear the legend set forth in Section 2.06(e), if applicable) shall bear a legend
in substantially the following form (unless such Securities have been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or sold pursuant to the exemption from
registration provided by Rule 144 or any other applicable exemption then in
force under the Securities Act, or unless otherwise agreed by the Company in
writing, with notice thereof to the Trustee):

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) AGREES FOR THE BENEFIT OF KERYX BIOPHARMACEUTICALS, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR

 

18



--------------------------------------------------------------------------------

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (1)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Security Registrar unless the applicable box on the
Form of Assignment and Transfer has been checked.

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Security
Registrar in accordance with the provisions of this Section 2.06, be exchanged
for a new Security or Securities, of like tenor and aggregate principal amount,
which shall not bear the restrictive legend required by this Section 2.06(d) and
shall not be assigned a restricted CUSIP number. The Company shall be entitled
to instruct the Custodian in writing to so surrender any Security as to which
such restrictions on transfer shall have expired in accordance with their terms
for exchange, and, upon such instruction, the Custodian shall so surrender such
Security for exchange; and any new Security so exchanged therefor shall not bear
the restrictive legend specified in this Section 2.06(d) and shall not be
assigned a restricted CUSIP number. The Company shall promptly notify the
Trustee upon the occurrence of the Resale Restriction Termination Date and
promptly after a registration statement, if any, with respect to the Securities
or any Common Stock issued upon conversion of the Securities has been declared
effective under the Securities Act.

(e) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Security shall bear a
legend in substantially the following form (unless the Security or such Common
Stock has been transferred pursuant to a registration statement that has become
or been declared effective under the Securities Act and that continues to be
effective at the time of such transfer, or pursuant to the exemption from
registration provided by Rule 144 or any other applicable exemption then in
force under the Securities Act, or such Common Stock has been issued upon
conversion of Securities that have been transferred pursuant to a registration
statement that has become or been declared effective under the Securities Act
and that continues to be effective at the time of such transfer, or pursuant to
the exemption from registration provided by Rule 144 or any other applicable
exemption then in force under the Securities Act, or unless otherwise agreed by
the Company with written notice thereof to the Trustee and any transfer agent
for the Common Stock):

 

19



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) AGREES FOR THE BENEFIT OF KERYX BIOPHARMACEUTICALS, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE OF THE SERIES OF NOTES UPON THE CONVERSION OF
WHICH THIS SECURITY WAS ISSUED OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (1)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the restrictive legend required by this
Section 2.06(e).

 

20



--------------------------------------------------------------------------------

Any Security or Common Stock issued upon the conversion or exchange of a
Security that is repurchased or owned by any Affiliate of the Company (or any
Person who was an Affiliate of the Company at any time during the three months
preceding), other than the Purchaser, may not be resold by such Affiliate (or
such Person, as the case may be) unless registered under the Securities Act or
resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Security or Common Stock,
as the case may be, no longer being a “restricted security” (as defined under
Rule 144 under the Securities Act). The Company shall cause any Security that is
repurchased or owned by it to be surrendered to the Trustee for cancellation in
accordance with Section 2.11.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any
Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depositary.

Section 2.07. Replacement Securities. If any mutilated Security is surrendered
to the Company, a Registrar or the Trustee, or the Trustee receives evidence to
its satisfaction of the destruction, loss or theft of any Security, and there is
delivered to the Company, the applicable Registrar and the Trustee such security
or indemnity as will be required by them to save each of them harmless, then, in
the absence of notice to the Company, such Registrar or the Trustee that such
Security has been acquired by a protected purchaser, the Company shall execute,
and upon its written request the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be repurchased by the Company
pursuant to Article 3, the Company in its discretion may, instead of issuing a
new Security, pay or repurchase such Security, as the case may be.

Upon the issuance of any new Securities under this Section 2.07, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the reasonable fees and expenses of the Trustee or the Registrar) in
connection therewith.

 

21



--------------------------------------------------------------------------------

Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

The provisions of this Section 2.07 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

Section 2.08. Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee, except for those canceled by it, those
converted pursuant to Article 4, those delivered to it for cancellation or
surrendered for transfer or exchange and those described in this Section 2.08 as
not outstanding.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Security
is held by a protected purchaser.

If a Paying Agent (other than the Company or an Affiliate of the Company) holds
on the Maturity Date money sufficient to pay the principal of the Securities (or
portions thereof) payable on that date, then on and after such Maturity Date
such Securities (or portions thereof, as the case may be) shall cease to be
outstanding.

Subject to the restrictions contained in Section 2.09, a Security does not cease
to be outstanding because the Company or an Affiliate of the Company holds the
Security.

Section 2.09. Treasury Securities. In determining whether the Holders of the
required principal amount of Securities have concurred in any notice, direction,
waiver or consent, Securities owned by the Company or any other obligor on the
Securities or by any Affiliate of the Company, other than Purchaser, or of such
other obligor shall be disregarded, except that, for purposes of determining
whether the Trustee shall be protected in relying on any such notice, direction,
waiver or consent, only Securities that a Responsible Officer of the Trustee
actually knows are so owned shall be so disregarded. Securities so owned that
have been pledged in good faith shall not be disregarded if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to the Securities and that the pledgee is not the Company or any
other obligor on the Securities or any Affiliate of the Company, other than
Purchaser, or of such other obligor.

Section 2.10. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and execute, and, upon receipt of a Company
Order, the Trustee shall authenticate and deliver, temporary Securities.
Temporary Securities shall be substantially in the form of Certificated
Securities but may have variations that the Company considers appropriate for
temporary Securities and as shall be reasonably acceptable to the Trustee.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order, shall authenticate and deliver definitive Securities
in exchange for temporary Securities. Holders of temporary Securities shall be
entitled to all the benefits of this Indenture.

 

22



--------------------------------------------------------------------------------

Section 2.11. Cancellation; Repurchase. The Company shall cause all Securities
surrendered for the purpose of payment, repurchase, registration of transfer or
exchange or conversion, if surrendered to any Person other than the Trustee
(including any of the Company’s Agents, Subsidiaries or Affiliates, other than
Purchaser), to be delivered to the Trustee for cancellation. The Registrar, the
Paying Agent and the Conversion Agent shall forward to the Trustee or its agent
any Securities surrendered to them for registration of transfer, exchange,
redemption, payment or conversion. The Company shall instruct the Trustee in
writing to cancel all Securities surrendered for the purpose of payment,
repurchase, registration of transfer, exchange, conversion or cancellation, and
the Trustee and no one else shall promptly cancel, in accordance with its
standard procedures and upon the Company’s written instruction, all Securities
so surrendered and shall dispose of canceled Securities (subject to the record
retention requirements of the Exchange Act), in accordance with its standard
procedures, and no Securities shall be authenticated in exchange thereof except
as expressly permitted by any of the provisions of this Indenture. The Company
may not hold or resell such Securities or issue new Securities to replace
Securities that it has purchased or otherwise acquired or that have been
delivered to the Trustee for cancellation.

The Company may, to the extent permitted by law, and directly or indirectly
(regardless of whether such Securities are surrendered to the Company),
repurchase Securities in the open market, by tender offer or exchange offer, by
private agreement through counterparties or otherwise, whether by the Company or
its Subsidiaries, including by cash-settled swaps or other derivatives and, in
each case, at any price. The Company shall cause any Securities so purchased
(other than Securities repurchased pursuant to cash-settled swaps or other
derivatives) to be surrendered to the Trustee for cancellation in accordance
with this Section 2.11, and they shall no longer be considered outstanding under
this Indenture upon their repurchase. Any Securities held by the Company or one
of its Subsidiaries shall be disregarded for voting purposes in connection with
any notice, waiver, consent or direction requiring the vote or concurrence of
Holders.

Section 2.12. Additional Transfer and Exchange Requirements. (a) A Global
Security may not be transferred, in whole or in part, to any Person other than
the Depositary or a nominee or any successor thereof, and no such transfer to
any such other Person may be registered; provided that the foregoing shall not
prohibit any transfer of a Security that is issued in exchange for a Global
Security but is not itself a Global Security. No transfer of a Security to any
Person shall be effective under this Indenture or the Securities unless and
until such Security has been registered in the name of such Person.
Notwithstanding any other provisions of this Indenture or the Securities,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with this Section 2.12.

 

23



--------------------------------------------------------------------------------

(b) The provisions of subsections (i), (ii), (iii), (iv) and (v) below shall
apply only to Global Securities:

(i) Notwithstanding any other provisions of this Indenture or the Securities, a
Global Security shall not be exchanged in whole or in part for a Security
registered in the name of any Person other than the Depositary or one or more
nominees thereof; provided that a Global Security may be exchanged for
Certificated Securities registered in the names of any Person designated by the
Depositary in the event that (A) the Depositary has notified the Company that it
is unwilling or unable to continue as Depositary for such Global Security or the
Depositary has ceased to be a “clearing agency” registered under the Exchange
Act, and a successor Depositary is not appointed by the Company within 90 days
or (B) an Event of Default has occurred and is continuing and a beneficial owner
requests that its Securities be exchanged for Certificated Securities. Any
Global Security exchanged pursuant to clause (A) above shall be so exchanged in
whole and not in part, and any Global Security exchanged pursuant to clause
(B) above may be exchanged in whole or from time to time in part as directed by
the Depositary. Any Security issued in exchange for a Global Security or any
portion thereof shall be a Global Security; provided that any such Security so
issued that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Security.

(ii) Securities issued in exchange for a Global Security or any portion thereof
shall be issued in fully registered book-entry form, without interest coupons,
shall have an aggregate principal amount equal to that of such Global Security
or portion thereof to be so exchanged, shall be registered in such names and be
in such authorized denominations as the Depositary shall designate and shall
bear any applicable legend provided for herein. Any Global Security to be
exchanged in whole shall be surrendered by the Depositary to the Trustee, as
Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as Securities Custodian for the Depositary or its nominee with respect to
such Global Security, the principal amount thereof shall be reduced, by an
amount equal to the portion thereof to be so exchanged, by means of an
appropriate adjustment made on the records of the Trustee. Upon any such
surrender or adjustment, the Trustee shall authenticate and deliver the Security
issuable on such exchange to or upon the order of the Depositary or an
authorized representative thereof; provided, however, that any Global Security
surrendered for exchange shall be duly endorsed or accompanied by a written
instrument of transfer in accordance with the proviso to the first paragraph of
Section 2.06(a).

(iii) Subject to the provisions of subsection (v) below, the registered Holder
may grant proxies and otherwise authorize any Person, including Agent Members
and Persons that may hold interests through Agent Members, to take any action
which a Holder is entitled to take under this Indenture or the Securities.

(iv) In the event of the occurrence of any of the events specified in subsection
(i) above, the Company will promptly make available to the Trustee a reasonable
supply of Certificated Securities in definitive, fully registered form, without
interest coupons.

 

24



--------------------------------------------------------------------------------

(v) Neither Agent Members nor any other Persons on whose behalf Agent Members
may act shall have any rights under this Indenture with respect to any Global
Security registered in the name of the Depositary or any nominee thereof, or
under any such Global Security, and the Depositary or such nominee, as the case
may be, may be treated by the Company, the Trustee and any agent of the Company
or the Trustee as the absolute owner and Holder of such Global Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other Person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a Holder of any Security.

(c) In the event that Certificated Securities are issued in exchange for
beneficial interests in Global Securities and, thereafter, the events or
conditions specified in Section 2.12(b)(i) that required such exchange shall
cease to exist, the Company shall deliver notice to the Trustee and to the
Holders stating that Holders may exchange Certificated Securities for interests
in Global Securities by complying with the procedures set forth in this
Indenture and briefly describing such procedures and the events or circumstances
requiring that such notice be given. Thereafter, if Certificated Securities are
presented by a Holder to a Registrar with a request:

(i) to register the transfer of such Certificated Securities to a Person who
will take delivery thereof in the form of a beneficial interest in a Global
Security; or

(ii) to exchange such Certificated Securities for an equal principal amount of
beneficial interests in a Global Security, which beneficial interests will be
owned by the Holder transferring such Certificated Securities,

the Registrar shall register the transfer or make the exchange as requested by
canceling such Certificated Securities and causing, or directing the Securities
Custodian to cause, the aggregate principal amount of the applicable Global
Security to be increased accordingly and, if no such Global Security is then
outstanding, the Company shall issue and the Trustee, upon receipt of a Company
Order, shall authenticate and deliver a new Global Security; provided, however,
that the Certificated Securities presented or surrendered for registration of
transfer or exchange shall be duly endorsed or accompanied by a written
instrument of transfer in accordance with the proviso to the first paragraph of
Section 2.06(a).

Section 2.13. CUSIP Numbers. The Company in issuing the Securities may use one
or more “CUSIP” numbers (if then generally in use), and, if so, the Trustee
shall use “CUSIP” numbers in notices as a convenience to Holders; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Securities or as contained in any
notice and that reliance may be placed only on the other identification numbers
printed on the Securities, and any such notice or related action by the Company
contemplated thereby shall not be affected by any defect in or omission of such
numbers. The Company will promptly notify the Trustee of any change in the
“CUSIP” numbers.

 

25



--------------------------------------------------------------------------------

ARTICLE 3

NO REDEMPTION; REPURCHASE UPON A FUNDAMENTAL CHANGE

Section 3.01. No Optional Redemption. The Company shall not have the option to
redeem the Securities prior to the Maturity Date. No sinking fund is provided
for the Securities.

Section 3.02. Repurchase At Option of The Holder Upon A Fundamental Change.
(a) Subject to the satisfaction of the requirements of this Article 3, if a
Fundamental Change occurs at any time prior to the Maturity Date, each Holder
shall have the right, at its option, to require the Company to repurchase for
cash all of their Securities, or any portion of the principal thereof that is
equal to $1,000 or an integral multiple of $1,000, at a repurchase price (the
“Fundamental Change Repurchase Price”) equal to 100% of the principal amount of
the Securities to be repurchased. The Company shall provide to the Holders of
the Securities, the Trustee, the Paying Agent and the Conversion Agent (if other
than the Trustee) a notice of the anticipated effective date of a Fundamental
Change (i) at least 35 Scheduled Trading Days prior to the anticipated effective
date of a Fundamental Change or (ii) if the Company does not have knowledge of a
Fundamental Change at least 35 Scheduled Trading Days prior to the anticipated
effective date of such transaction, within two Business Days of the earlier of
(x) the date upon which the Company receives, or otherwise becomes aware, of
such Fundamental Change and (y) the actual effective date of such Fundamental
Change.

(b) In addition to the notice required pursuant to Section 3.02(a), on or before
the 2nd Business Day after the date on which a Fundamental Change becomes
effective, the Company shall provide to all Holders of the Securities, the
Trustee and the Conversion Agent (if other than the Trustee) a notice of the
occurrence of the Fundamental Change and of the resulting repurchase right (the
“Fundamental Change Repurchase Right Notice”). The Fundamental Change Repurchase
Right Notice shall state:

(i) the event or events giving rise to the Fundamental Change;

(ii) the Conversion Rate and any adjustments to the Conversion Rate;

(iii) the effective date of the Fundamental Change;

(iv) the last date on which a Holder may exercise the repurchase right;

(v) the Fundamental Change Repurchase Price;

(vi) the Fundamental Change Repurchase Date;

(vii) the name and address of the Paying Agent and the Conversion Agent;

(viii) that the Securities with respect to which a Repurchase Exercise Notice
has been given by the Holder may be converted only if the Holder withdraws the
Repurchase Exercise Notice as described in Section 3.02(d); and

 

26



--------------------------------------------------------------------------------

(ix) the procedures that Holders must follow to require the Company to
repurchase their Securities.

Simultaneously with providing the Fundamental Change Repurchase Right Notice,
the Company shall issue a press release and publish the information through a
public medium customary for such press releases.

(c) To exercise the repurchase right in connection with a Fundamental Change, a
Holder must deliver, prior to the close of business, on the twentieth Business
Day immediately following the effective date of the Fundamental Change, the
Securities to be purchased to the Paying Agent, duly endorsed for transfer, or
effect book-entry transfer of the Securities to the Paying Agent, together with
a written notice exercising its right to require the Company to repurchase its
Securities or a portion thereof (a “Repurchase Exercise Notice”), substantially
in the form included in Exhibit A hereto, duly completed. The Repurchase
Exercise Notice must state:

(i) If the Securities are Certificated Securities, the certificate numbers of
the Securities to be delivered for repurchase;

(ii) the portion of the principal amount of the Securities to be repurchased,
which must be equal to $1,000 or an integral multiple thereof; and

(iii) that the Securities are to be repurchased by the Company as of the
Fundamental Change Repurchase Date pursuant to the applicable provisions of the
Securities and this Indenture.

If the Securities are Global Securities, the Repurchase Exercise Notice must
comply with the Applicable Procedures.

A Holder may withdraw any Repurchase Exercise Notice (in whole or in part) by a
written notice of withdrawal delivered to the Paying Agent prior to the close of
business on the second Business Day prior to the Fundamental Change Repurchase
Date. The notice of withdrawal must state:

(i) the principal amount of the Securities for which the Repurchase Exercise
Notice has been withdrawn;

(ii) the certificate numbers of the withdrawn Securities; and

(iii) the principal amount, if any, that remains subject to the Repurchase
Exercise Notice.

If the Securities are Global Securities, the withdrawal notice must comply with
the Applicable Procedures.

 

27



--------------------------------------------------------------------------------

(d) The Company must repurchase on a date (the “Fundamental Change Repurchase
Date”) chosen by the Company within five Business Days of the Repurchase
Exercise Notice, subject to extension to comply with applicable law. To receive
payment of the Fundamental Change Repurchase Price, a Holder must either effect
book-entry transfer or deliver the Securities, together with necessary
endorsements, to the office of the Paying Agent after delivery of the Repurchase
Exercise Notice. Holders shall receive payment of the Fundamental Change
Repurchase Price on the later of (i) the Fundamental Change Repurchase Date and
(ii) the time of book-entry transfer or the delivery of the Securities. If the
Paying Agent holds money deposited by the Company sufficient to pay the
Fundamental Change Repurchase Price of the Securities on the Fundamental Change
Repurchase Date, then with respect to the Securities that have been properly
surrendered for repurchase and have not been validly withdrawn:

(i) the Securities will cease to be outstanding and interest, if any, will cease
to accrue (whether or not book-entry transfer of the Securities is made or
whether or not the Securities are delivered to the Paying Agent); and

(ii) all other rights of the Holder of such Securities will terminate (other
than the right to receive the Fundamental Change Repurchase Price upon delivery
or transfer of the Securities).

Section 3.03. [Reserved].

Section 3.04. [Reserved].

Section 3.05. Repayment to the Company. To the extent that the aggregate amount
of cash deposited by the Company pursuant to Section 3.02 exceeds the aggregate
Fundamental Change Repurchase Price of the Securities or portions thereof that
the Company is obligated to purchase, then promptly after the Fundamental Change
Repurchase Date, the Trustee or a Paying Agent, as the case may be, shall return
any such excess cash to the Company upon the Company’s written request.

Section 3.06. Partial Repurchase. Upon surrender of a Security that is to be
repurchased in part pursuant to Section 3.02, the Company shall execute and the
Trustee shall authenticate and deliver to the Holder a new Security in an
authorized denomination equal in principal amount to the unrepurchased portion
of the Security surrendered.

ARTICLE 4

CONVERSION

Section 4.01. Conversion Rights. (a) Subject to and upon compliance with the
provisions of this Article 4, each Holder of a Security shall have the right, at
such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or an integral multiple thereof) of such
Security at an initial conversion rate of 215.983 shares of Common Stock
(subject to adjustment as provided in Section 4.05, the “Conversion Rate”) per
$1,000 principal amount of Securities (subject to the settlement provisions of
Section 4.02, the “Conversion Obligation”).

 

28



--------------------------------------------------------------------------------

(b) If a transaction or event that constitutes a Fundamental Change occurs prior
to the close of business on the Maturity Date, regardless of whether a Holder of
the Securities has the right to require the Company to repurchase the Securities
pursuant to Section 3.02, or if the Company is a party to a consolidation,
merger, binding share exchange, or transfer or lease of all or substantially all
of the Company’s assets prior to the Maturity Date, pursuant to which Common
Stock would be converted into cash, securities or other assets, then all or any
portion of a Holder’s Securities may be surrendered for conversion at any time
from or after the date that is 35 Scheduled Trading Days prior to the
anticipated effective date of the transaction (or, if later, the Business Day
after the Company gives notice of such transaction) until 35 Trading Days after
the actual effective date of such transaction. The Company shall notify the
Holders, the Trustee and the Conversion Agent (if other than the Trustee) (i) as
promptly as practicable following the date the Company publicly announces such
transaction but in no event less than 35 Scheduled Trading Days prior to the
anticipated effective date of such transaction; or (ii) if the Company does not
have knowledge of such transaction at least 35 Scheduled Trading Days prior to
the anticipated effective date of such transaction, then within two Business
Days of the earlier of (x) the date upon which the Company receives notice, or
otherwise becomes aware, of such transaction and (y) the actual effective date
of such transaction.

Section 4.02. Settlement Upon Conversion; Conversion Procedures. (a) Subject to
this Section 4.02 and Section 4.07, the converting holder may convert and the
Company shall deliver to the converting Holder, in respect of each $1,000
principal amount of Securities being converted, a number of shares of Common
Stock equal to the Conversion Rate, together with cash, if applicable, in lieu
of any fractional share of Common Stock in accordance with subsection (h) of
this Section 4.02.

(b) Subject to Section 4.02(e), before any Holder of a Security shall be
entitled to convert a Security as set forth above, such Holder shall (i) in the
case of a Certificated Security, (A) complete and deliver an irrevocable notice
to the Conversion Agent as set forth in the Form of Conversion Notice attached
to the Form of Security set forth in Exhibit A hereto (a “Conversion Notice”) at
the office of the Conversion Agent and state in writing therein the principal
amount of Securities to be converted and the name or names (with addresses) in
which such Holder wishes the certificate or certificates for any shares of
Common Stock to be delivered by the Company or its agent upon settlement of the
Conversion Obligation to be registered, and (B) deliver such Security, duly
endorsed to the Company or in blank (and accompanied by appropriate endorsement
and transfer documents), to the Conversion Agent and (ii) in the case of a
Global Security, comply with the Depositary’s procedures for converting a
beneficial interest in a Global Security. The Trustee (and, if different, the
Conversion Agent) shall notify the Company of any conversion pursuant to this
Article 4 no later than one Business Day following the Conversion Date for such
conversion. No Conversion Notice with respect to any Securities may be
surrendered by a Holder thereof if such Holder has also delivered a Fundamental
Change Repurchase Notice to the Company in respect of such Securities and not
validly withdrawn such Fundamental Change Repurchase Notice in accordance with
Section 3.02(c).

If more than one Security shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Securities shall be
computed on the basis of the aggregate principal amount of the Securities (or
specified portions thereof to the extent permitted thereby) so surrendered.

 

29



--------------------------------------------------------------------------------

(c) A Security shall be deemed to have been converted immediately prior to the
close of business on the Business Day (the “Conversion Date”) that the Holder
has complied with the requirements set forth in subsection (b) above; provided
that in the case of a Global Security, no Holder shall be deemed to have
complied with the requirements set forth in subsection (b) above on any Business
Day that the Depositary is not open for business. The Company shall deliver the
consideration due in respect of the Conversion Obligation on the third Business
Day immediately following the relevant Conversion Date (provided that, with
respect to any Conversion Date occurring on or after 10 days before the Maturity
Date, the Company shall settle any such conversion on the Maturity Date). The
Company shall issue or cause to be issued, and deliver to the Conversion Agent
or to such Holder, or such Holder’s nominee or nominees, certificates or a
book-entry transfer through the Depositary for the full number of shares of
Common Stock to which such Holder shall be entitled in satisfaction of the
Company’s Conversion Obligation.

(d) In case any Security shall be surrendered for partial conversion, the
Company shall execute and the Trustee shall authenticate and deliver to or upon
the written order of the Holder of the Security so surrendered a new Security or
Securities in authorized denominations in an aggregate principal amount equal to
the unconverted portion of the surrendered Security, without payment of any
service charge by the converting Holder but, if required by the Company or
Trustee, with payment of a sum sufficient to cover any transfer tax or similar
governmental charge required by law or that may be imposed in connection
therewith as a result of the name of the Holder of the new Securities issued
upon such conversion being different from the name of the Holder of the old
Securities surrendered for such conversion.

(e) If a Holder submits a Security for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on any issuance of any
shares of Common Stock upon the conversion, unless the tax is due because the
Holder requests any shares to be issued in a name other than the Holder’s name,
in which case the Holder shall pay that tax. The Company or its stock transfer
agent may refuse to deliver the certificates representing the shares of Common
Stock being issued in a name other than the Holder’s name until the Company or
its representative receives a sum sufficient to pay any tax that is due by such
Holder in accordance with the immediately preceding sentence.

(f) Upon the conversion of an interest in a Global Security, the Trustee, or the
Securities Custodian at the direction of the Trustee, shall make a notation on
such Global Security as to the reduction in the principal amount represented
thereby. The Company shall notify the Trustee in writing of any conversion of
Securities effected through any Conversion Agent other than the Trustee.

(g) The Person in whose name the certificate for any shares of Common Stock
delivered upon conversion is registered shall be treated as a shareholder of
record as of the close of business on the relevant Conversion Date. Upon a
conversion of Securities, such Person shall no longer be a Holder of such
Securities surrendered for conversion.

 

30



--------------------------------------------------------------------------------

(h) The Company shall not issue any fractional share of Common Stock upon
conversion of the Securities and shall instead pay cash in lieu of delivering
any fractional share of Common Stock issuable upon conversion based on the Daily
VWAP for the relevant Conversion Date. Promptly after the determination of the
amount of cash payable in lieu of any fractional share, the Company shall notify
the Trustee and the Conversion Agent (if other than the Trustee) of the amount
of cash payable in lieu of fractional shares of Common Stock.

(i) Each conversion shall be deemed to have been effected as to any Security
surrendered for conversion on the Conversion Date; provided, however, that the
Person in whose name any shares of Common Stock shall be issuable upon such
conversion shall become the holder of record of such shares as of the close of
business on the Conversion Date.

Section 4.03. Company to Provide Stock. The Company shall, prior to issuance of
any Securities hereunder, and from time to time as may be necessary, reserve,
out of its authorized but unissued Common Stock, a sufficient number of shares
of Common Stock to permit the conversion of all outstanding Securities into
shares of Common Stock (assuming that at the time of computation of such number
of shares, all such Securities would be converted by a single Holder).

All shares of Common Stock delivered upon conversion of the Securities shall be
newly issued shares, shall be duly authorized, validly issued, fully paid and
nonassessable and shall be free from preemptive rights and free of any lien or
adverse claim.

The Company shall endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock upon
conversion of Securities, if any, and will list or cause to have quoted such
shares of Common Stock on each national securities exchange, over-the-counter
market or such other market on which the Common Stock is then listed or quoted;
provided, however, that if the rules of such automated quotation system or
exchange permit the Company to defer the listing of such Common Stock until the
first conversion of the Securities into Common Stock in accordance with the
provisions of this Indenture, the Company covenants to list such Common Stock
issuable upon conversion of the Securities in accordance with the requirements
of such automated quotation system or exchange at such time.

Section 4.04. [Reserved].

Section 4.05. Conversion Rate Adjustments. The Conversion Rate shall be
adjusted, without duplication, from time to time by the Company, upon the
occurrence of any of the following events, except that the Company shall not
make any adjustments to the Conversion Rate if Holders of the Securities
participate (other than in the case of a share split or share combination), at
the same time and upon the same terms as holders of the Common Stock and solely
as a result of holding the Securities, in any of the events described in this
Section 4.05 without having to convert their Securities, as if they held a
number of shares of Common Stock equal to the Conversion Rate multiplied by the
principal amount (expressed in thousands) of Securities held by such Holder.

 

31



--------------------------------------------------------------------------------

(a) If the Company exclusively issues shares of Common Stock as a dividend or
distribution on shares of its Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

LOGO [g579857g0508224223783.jpg]

where:

 

CR0    =    the Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date of such dividend or distribution, or
immediately prior to the open of business on the effective date of such share
split or share combination, as applicable; CR’    =    the Conversion Rate in
effect immediately after the open of business on such Ex-Dividend Date or
effective date; OS0    =    the number of shares of Common Stock outstanding
immediately prior to the open of business on such Ex-Dividend Date or effective
date; and OS’    =    the number of shares of Common Stock outstanding
immediately after giving effect to such dividend, distribution, share split or
share combination.

Any adjustment made under this Section 4.05(a) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the effective date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 4.05(a) is declared but not
so paid or made, or any share split or share combination of the type described
in this Section 4.05(a) is announced but the outstanding shares of Common Stock
are not split or combined, as the case may be, the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or not to split or combine
the outstanding shares of Common Stock, as the case may be, to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared or such share split or share combination had not been announced.

(b) If the Company issues to all or substantially all holders of its Common
Stock any rights, options or warrants entitling them, for a period of not more
than 60 calendar days after the announcement date of such issuance, to subscribe
for or purchase shares of Common Stock at a price per share that is less than
the average of the Last Reported Sale Prices of the Common Stock for the five
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, the Conversion
Rate shall be increased based on the following formula:

 

LOGO [g579857g0508224223892.jpg]

 

32



--------------------------------------------------------------------------------

where:

 

CR0    =    the Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such issuance; CR’    =    the Conversion
Rate in effect immediately after the open of business on such Ex-Dividend Date;
OS0    =    the number of shares of Common Stock outstanding immediately prior
to the open of business on such Ex-Dividend Date; X    =    the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and Y    =    the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants, divided by the average of
the Last Reported Sale Prices of the Common Stock over the five consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement of the issuance of such rights, options or
warrants.

Any increase made under this Section 4.05(b) shall be made successively whenever
any such rights, options or warrants are issued and shall become effective
immediately after the open of business on the Ex-Dividend Date for such
issuance. To the extent that shares of the Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights, options or warrants are not so issued, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such Ex-Dividend Date for such issuance had not occurred.

For purposes of this Section 4.05(b) and for the purpose of Section 4.05(c), in
determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Last Reported Sale Prices of the Common Stock for the five consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement for such issuance, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received by the Company for such rights, options
or warrants and any amount payable on exercise or conversion thereof, the value
of such consideration, if other than cash, to be determined by the Board of
Directors.

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness, other assets or property or rights, options or warrants to acquire
its Capital Stock or other securities, to all or substantially all holders of
the Common Stock, excluding (i) dividends, distributions or issuances as to
which an adjustment was effected pursuant to Section 4.05(a) or Section 4.05(b),
(ii) dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 4.05(d), (iii) Spin-Offs as to which
the provisions set forth below in this Section 4.05(c) shall apply and
(iv) Non-Separate Rights (any of such shares of Capital Stock, evidences of
indebtedness, other assets or property or rights, options or warrants to acquire
Capital Stock or other securities of the Company, the “Distributed Property”),
then the Conversion Rate shall be increased based on the following formula:

 

LOGO [g579857g0508224223986.jpg]

 

33



--------------------------------------------------------------------------------

where:

 

CR0    =    the Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such distribution; CR’    =    the
Conversion Rate in effect immediately after the open of business on such
Ex-Dividend Date; SP0    =    the average of the Last Reported Sale Prices of
the Common Stock over the five consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Dividend Date for such
distribution; and FMV    =    the fair market value (as determined by the Board
of Directors) of the Distributed Property with respect to each outstanding share
of the Common Stock on the Ex-Dividend Date for such distribution.

Any increase made under the portion of this Section 4.05(c) above shall become
effective immediately after the open of business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such distribution had not been declared. Notwithstanding the foregoing, if “FMV”
(as defined above) is equal to or greater than “SP0” (as defined above), in lieu
of the foregoing increase, each Holder of a Security shall receive, in respect
of each $1,000 principal amount thereof, at the same time and upon the same
terms as holders of the Common Stock receive the Distributed Property, the
amount of Distributed Property such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex-Dividend Date for the distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 4.05(c) by reference to the actual or when-issued trading market for any
securities, it shall in doing so consider the prices in such market over the
same period used in computing the Last Reported Sale Prices of the Common Stock
over the five consecutive Trading Day period ending on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 4.05(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company, that are, or,
when issued, will be, listed or admitted for trading on a U.S. national
securities exchange (a “Spin-Off”), the Conversion Rate shall be increased based
on the following formula:

 

LOGO [g579857g0508224224079.jpg]

 

34



--------------------------------------------------------------------------------

where:

 

CR0    =    the Conversion Rate in effect immediately prior to the end of the
Valuation Period; CR’    =    the Conversion Rate in effect immediately after
the end of the Valuation Period; FMV0    =    the average of the Last Reported
Sale Prices of the Capital Stock or similar equity interest distributed to
holders of the Common Stock applicable to one share of the Common Stock
(determined by reference to the definition of Last Reported Sale Price as if
references therein to Common Stock were to such Capital Stock or similar equity
interest) over the first five consecutive Trading Day period after, and
including, the Ex-Dividend Date of the Spin-Off (the “Valuation Period”); and
MP0    =    the average of the Last Reported Sale Prices of the Common Stock
over the Valuation Period.

The adjustment to the Conversion Rate under the preceding paragraph shall occur
on the last Trading Day of the Valuation Period; provided that in respect of any
conversion of Securities during the Valuation Period, references in the portion
of this Section 4.05(c) related to Spin-Offs to five Trading Days shall be
deemed to be replaced with such lesser number of Trading Days as have elapsed
between the Ex-Dividend Date of such Spin-Off and the Conversion Date in
determining the Conversion Rate.

For purposes of this Section 4.05(c) (and subject in all respects to
Section 4.09), rights, options or warrants distributed by the Company pursuant
to a shareholder rights plan to all or substantially all holders of its Common
Stock entitling them to subscribe for or purchase shares of the Company’s
Capital Stock, which rights, options or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (i) are deemed to be transferred
with such shares of the Common Stock; (ii) are not exercisable; and (iii) are
also issued in respect of future issuances of the Common Stock, shall be deemed
not to have been distributed for purposes of this Section 4.05(c) (and no
adjustment to the Conversion Rate under this Section 4.05(c) will be required)
until the occurrence of the earliest Trigger Event, whereupon such rights,
options or warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Conversion Rate shall be made under this
Section 4.05(c). If any such right, option or warrant (including any such
existing rights, options or warrants distributed prior to the date of this
Indenture) is subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date with respect to new rights, options or warrants with such
rights (in which case the existing rights, options or warrants shall be deemed
to terminate and expire on such date without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section 4.05(c) was made, (1) in
the case of any such rights, options or warrants that shall all have been
redeemed or purchased without exercise by any holders thereof, upon such final
redemption or purchase (x) the Conversion Rate shall be readjusted as if such
rights, options or warrants had not been issued and (y) the Conversion Rate
shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case

 

35



--------------------------------------------------------------------------------

may be, as though it were a cash distribution, equal to the per share redemption
or purchase price received by a holder or holders of Common Stock with respect
to such rights, options or warrants (assuming such holder had retained such
rights, options or warrants), made to all holders of Common Stock as of the date
of such redemption or purchase, and (2) in the case of such rights, options or
warrants that shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights,
options and warrants had not been issued.

For purposes of Section 4.05(a), Section 4.05(b) and this Section 4.05(c), any
dividend or distribution to which this Section 4.05(c) is applicable that also
includes one or both of:

(A) a dividend or distribution of shares of Common Stock to which
Section 4.05(a) is applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 4.05(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 4.05(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 4.05(c) with respect to such
Clause C Distribution shall then be made, and (2) the Clause A Distribution and
Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 4.05(a) and
Section 4.05(b) with respect thereto shall then be made, except that, if
determined by the Company, (I) the “Ex-Dividend Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Dividend
Date of the Clause C Distribution and (II) any shares of Common Stock included
in the Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the open of business on such Ex-Dividend Date
or effective date” within the meaning of Section 4.05(a) or “outstanding
immediately prior to the open of business on such Ex-Dividend Date” within the
meaning of Section 4.05(b).

(d) If the Company makes any cash dividend or distribution to all or
substantially all holders of the Common Stock, the Conversion Rate shall be
adjusted based on the following formula:

 

LOGO [g579857g0508224224173.jpg]

 

where:       CR0    =    the Conversion Rate in effect immediately prior to the
open of business on the Ex-Dividend Date for such dividend or distribution; CR’
   =    the Conversion Rate in effect immediately after the open of business on
the Ex-Dividend Date for such dividend or distribution; SP0    =    the Last
Reported Sale Price of the Common Stock on the Trading Day immediately preceding
the Ex-Dividend Date for such dividend or distribution; and C    =    the amount
in cash per share of Common Stock the Company distributes to holders of its
Common Stock.      

 

36



--------------------------------------------------------------------------------

Any increase pursuant to this Section 4.05(d) shall become effective immediately
after the open of business on the Ex-Dividend Date for such dividend or
distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors
determines not to make or pay such dividend or distribution, to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared. Notwithstanding the foregoing, if “C” (as defined above) is equal to
or greater than “SP0” (as defined above), in lieu of the foregoing increase,
each Holder of a Security shall receive, for each $1,000 principal amount of
Securities, at the same time and upon the same terms as holders of shares of the
Common Stock, the amount of cash that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate on
the Ex-Dividend Date for such cash dividend or distribution.

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender or exchange offer for the Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of the Common
Stock exceeds the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, as the case may be, the
Conversion Rate shall be increased based on the following formula:

 

LOGO [g579857g0508224224282.jpg]

 

where:       CR0    =    the Conversion Rate in effect immediately prior to the
close of business on the 10th Trading Day immediately following, and including,
the Trading Day next succeeding the date such tender or exchange offer expires;
CR’    =    the Conversion Rate in effect immediately after the close of
business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; AC
   =    the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares of Common Stock
purchased in such tender or exchange offer; OS0    =    the number of shares of
Common Stock outstanding immediately prior to the date such tender or exchange
offer expires (prior to giving effect to the purchase of all shares of Common
Stock accepted for purchase or exchange in such tender or exchange offer); OS’
   =    the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to the purchase
of all shares of Common Stock accepted for purchase or exchange in such tender
or exchange offer); and SP’    =    the average of the Last Reported Sale Prices
of the Common Stock over the 10 consecutive Trading Day period commencing on,
and including, the Trading Day next succeeding the date such tender or exchange
offer expires.

 

37



--------------------------------------------------------------------------------

The adjustment to the Conversion Rate under this Section 4.05(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that in respect of any conversion of Securities within
the 10 Trading Days immediately following, and including, the Trading Day next
succeeding the expiration date of any tender or exchange offer, references with
respect to 10 Trading Days shall be deemed replaced with such lesser number of
Trading Days as have elapsed between the expiration date of such tender or
exchange offer and the Conversion Date in determining the Conversion Rate.

(f) Notwithstanding this Section 4.05 or any other provision of this Indenture
or the Securities, if a Conversion Rate adjustment becomes effective on any
Ex-Dividend Date, and a Holder that has converted its Securities on or after
such Ex-Dividend Date and on or prior to the related Record Date would be
treated as the record holder of the Common Stock as of the related Conversion
Date based on an adjusted Conversion Rate for such Ex-Dividend Date, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 4.05,
the Conversion Rate adjustment relating to such Ex-Dividend Date shall not be
made for such converting Holder. Instead, such Holder shall be treated as if
such Holder were the record owner of the shares of Common Stock on an unadjusted
basis and participate in the related dividend, distribution or other event
giving rise to such adjustment.

(g) Except as stated herein, the Company shall not adjust the Conversion Rate
for the issuance of shares of its Common Stock or any securities convertible
into or exchangeable for shares of its Common Stock or the right to purchase
shares of its Common Stock or such convertible or exchangeable securities. In
addition, the Company shall not adjust the Conversion Rate for guarantees issued
in respect of any of its outstanding securities.

(h) In addition to those adjustments required by subsections (a), (b), (c), (d)
and (e) of this Section 4.05, and to the extent permitted by applicable law and
subject to the applicable rules of The Nasdaq Capital Market, the Company from
time to time may increase the Conversion Rate by any amount for any period of at
least 20 Business Days if the Board of Directors has determined that such
increase would be in the Company’s best interest. In addition, the Company may
(but is not required to) increase the Conversion Rate, as the Board of Directors
considers advisable, to avoid or diminish any income tax to holders of Common
Stock or rights to purchase Common Stock resulting from any dividend or
distribution of stock (or rights to acquire stock) or from any event treated as
such for tax purposes. Whenever the Conversion Rate is increased pursuant to
either of the preceding two sentences, the Company shall mail to the Holder of
each Security at its last address appearing on the register of the Primary
Registrar a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

 

38



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in this Section 4.05, the
Conversion Rate shall not be adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries;

(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right (other than rights under a shareholder rights plan as described
in Section 4.09) or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection (i) and outstanding as of the date
the Securities were first issued; or

(iv) solely for a change in the par value of the Common Stock.

(j) All calculations and other determinations in respect of the Conversion Rate
shall be made by the Company to the nearest 1/10,000th of a share.

(k) Whenever the Conversion Rate is adjusted pursuant to this Section 4.05, the
Company shall compute the adjusted Conversion Rate in accordance with this
Section 4.05 and shall prepare an Officers’ Certificate setting forth: (i) the
adjusted Conversion Rate; (ii) the subsection of this Section 4.05 pursuant to
which such adjustment has been made, showing in reasonable detail the facts upon
which such adjustment is based; (iii) the calculation of such adjustment; and
(iv) the date as of which such adjustment is effective, and such Officers’
Certificate shall promptly be delivered to the Trustee and Conversion Agent
(which certificates shall be conclusive evidence of the accuracy of such
adjustment absent manifest error). As soon as practicable after each such
adjustment, the Company shall deliver to the Holders a notice stating that the
Conversion Rate has been adjusted and setting forth the adjusted Conversion
Rate. Unless and until a Responsible Officer of the Trustee and each Conversion
Agent shall receive an Officers’ Certificate with respect to an adjustment of
the Conversion Rate, the Trustee and each Conversion Agent may assume without
inquiry that the Conversion Rate has not been adjusted and that the last
Conversion Rate of which it has knowledge remains in effect. Neither the Trustee
nor any Conversion Agent shall be under any duty or responsibility with respect
to any such certificate or the information and calculations contained therein,
except to exhibit the same to any Holder of Securities desiring inspection
thereof at its office during normal business hours. Simultaneously with an
adjustment of the Conversion Rate, the Company shall disseminate a press release
detailing the new Conversion Rate and other relevant information.

 

39



--------------------------------------------------------------------------------

(l) For purposes of this Section 4.05, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company so long as the Company does not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Company, but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.

(m) The Company shall not take any voluntary action that would result in an
adjustment pursuant to any of the provisions described in clauses (b) through
(e) of Section 4.05 without complying, if applicable, with the shareholder
approval rules of the Nasdaq Capital Market (including Nasdaq Stock Market Rule
5635, which requires shareholder approval of certain issuances of Common Stock)
or any similar rule of any other stock exchange on which the Common Stock is
listed at the relevant time.

Section 4.06. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Last Reported Sale Prices or the Daily
VWAPs over a span of multiple days, the Board of Directors shall make
appropriate adjustments to each to account for any adjustment to the Conversion
Rate that becomes effective, or any event requiring an adjustment to the
Conversion Rate where the Ex-Dividend Date of the event occurs, at any time
during the relevant period.

Section 4.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock. (a) In the case of:

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination);

(ii) any consolidation, merger or combination involving the Company;

(iii) any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s Subsidiaries substantially as an
entirety; or

(iv) any statutory share exchange;

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Merger Event”), then, at and
after the effective time of such Merger Event, the right to convert each $1,000
principal amount of Securities shall be changed into a right to convert such
principal amount of Securities into the kind and amount of shares of stock,
other securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Conversion Rate immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property,” with each “unit of Reference
Property” meaning the kind and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event and, prior
to or at the effective time of such Merger Event, the Company or the successor
or purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture permitted under Section 4.07(b) providing for such change
in the right to convert each $1,000 principal amount of Securities; provided,
however, that at and after the effective time of the Merger Event, (A) any
shares of Common Stock that the Company would have been required to deliver upon
conversion of the Securities in accordance with Section 4.02 shall instead be
deliverable in the

 

40



--------------------------------------------------------------------------------

amount and type of Reference Property that a holder of that number of shares of
Common Stock would have been entitled to receive in such Merger Event and
(B) the Daily VWAP shall be calculated based on the value of a unit of Reference
Property. If the Merger Event causes the Common Stock to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), then the
Reference Property into which the Securities will be convertible shall be deemed
to be (i) the weighted average of the types and amounts of consideration
received by the holders of Common Stock that affirmatively make such an election
or (ii) if no holders of Common Stock affirmatively make such an election, the
types and amounts of consideration actually received by the holders of Common
Stock. The Company shall notify Holders, the Trustee and the Conversion Agent
(if other than the Trustee) of the weighted average as soon as practicable after
the determination is made.

If the holders of Common Stock receive only cash in such Merger Event, then for
all conversions of Securities that occur after the effective date of such Merger
Event (x) the consideration due upon conversion of each $1,000 principal amount
of Securities shall be solely cash in an amount equal to the Conversion Rate in
effect on the Conversion Date, multiplied by the price paid per share of Common
Stock in such Merger Event and (y) the Company shall satisfy the Conversion
Obligation by paying cash to converting Holders on the earlier of the third
Business Day immediately following the Conversion Date and the closing date of
the Merger Event.

Such supplemental indenture described in the second immediately preceding
paragraph shall provide for adjustments that shall be as nearly equivalent as is
possible to the adjustments provided for in this Article 4. If, in the case of
any Merger Event, the Reference Property includes shares of stock, securities or
other property or assets (including cash or any combination thereof) of a Person
other than the successor or purchasing corporation, as the case may be, in such
Merger Event, then such supplemental indenture shall also be executed by such
other Person and shall contain such additional provisions to protect the
interests of the Holders of the Securities as the Board of Directors shall
reasonably consider necessary by reason of the foregoing, including to the
extent required by the Board of Directors and practicable the provisions
providing for the repurchase rights set forth in Article 3.

(b) In the event the Company shall be required to execute a supplemental
indenture pursuant to subsection (a) of this Section 4.07, the Company shall
promptly file with the Trustee an Officers’ Certificate briefly stating the
reasons therefor, the kind or amount of cash, securities or property or asset
that will comprise the Reference Property after any such Merger Event, any
adjustment to be made with respect thereto and that all conditions precedent
have been complied with, and shall promptly mail notice thereof to all Holders.
The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at its address appearing on the register of the
Primary Registrar provided for in this Indenture, within 20 days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of such supplemental indenture.

 

41



--------------------------------------------------------------------------------

(c) The Company shall not become a party to any Merger Event unless its terms
are consistent with this Section 4.07. None of the foregoing provisions shall
affect the right of a Holder of Securities to convert its Securities as set
forth in Section 4.01 and Section 4.02 prior to the effective date of such
Merger Event.

(d) The above provisions of this Section 4.07 shall similarly apply to
successive Merger Events.

Section 4.08. Cancellation of Converted Securities. All Certificated Securities
delivered for conversion shall be delivered to the Trustee or its agent to be
canceled by or at the direction of the Trustee, which shall dispose of the same
as provided in this Indenture. Upon conversions of beneficial interests in any
Global Security, the Trustee or the Securities Custodian, at the direction of
the Trustee, shall reduce the aggregate principal amount of outstanding
Securities represented by such Global Security to reflect the conversion.

Section 4.09. Shareholders Rights. If the Company has a shareholder rights plan
in effect upon conversion of the Securities, each share of Common Stock, if any,
issued upon such conversion shall be entitled to receive the appropriate number
of rights, if any, and the certificates representing the Common Stock issued
upon such conversion shall bear such legends, if any, in each case as may be
provided by the terms of any such shareholder rights plan, as the same may be
amended from time to time (such rights prior to separation from the Common
Stock, “Non-Separate Rights”). However, if prior to any conversion the rights
have separated from the shares of Common Stock in accordance with the provisions
of the applicable shareholder rights plan so that the Holders would not be
entitled to receive any rights in respect of Common Stock issuable upon
conversion of the Securities, the Conversion Rate shall be increased at the time
of separation as if the Company distributed to all or substantially all holders
of Common Stock shares of Capital Stock of the Company, evidences of its
indebtedness, other assets or property or rights, options or warrants to acquire
its Capital Stock or other securities as provided in Section 4.05(c), subject to
decrease in the event of the expiration, termination or redemption of such
rights. A distribution of rights pursuant to such a shareholder rights plan
shall not trigger a Conversion Rate adjustment pursuant to Section 4.05(c) if
Holders of the Securities participate in such distribution on an as-converted
basis in accordance with the first paragraph of Section 4.05.

Section 4.10. Trustee’s Disclaimer. The Trustee shall have no duty to determine
when an adjustment under this Article 4 should be made, how it should be made or
what such adjustment should be, but may accept as conclusive evidence of that
fact or the correctness of any such adjustment, and shall be protected in
relying upon, the Officers’ Certificate that the Company is obligated to deliver
to the Trustee pursuant to Section 4.05(k). The Trustee makes no representation
as to the validity or value of any securities or assets issued upon conversion
of Securities, and the Trustee shall not be responsible for the Company’s
failure to comply with any provisions of this Article 4. In no event shall the
Trustee or Conversion Agent be responsible for making any calculations under
this Indenture or for determining amounts to be paid. For the avoidance of
doubt, the Trustee and Conversion Agent shall rely conclusively on the
calculations and information provided to them by the Company as to the Daily
VWAP and Last Reported Sale Price.

 

42



--------------------------------------------------------------------------------

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 6.01, but may accept as conclusive evidence of the correctness thereof,
and shall be fully protected in relying upon, the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 6.01.

ARTICLE 5

COVENANTS

Section 5.01. Payment on the Securities. The Company shall promptly make all
payments in respect of the Securities on the dates and in the manner provided in
the Securities and this Indenture. Principal (including the Fundamental Change
Repurchase Price, if applicable) of the Securities shall be considered paid on
the date it is due, if the Paying Agent (if other than the Company or an
Affiliate thereof) holds as of 11:00 a.m., New York City time, on the due date
money, deposited by the Company or an Affiliate thereof in immediately available
funds, designated for and sufficient to pay all principal (including the
Fundamental Change Repurchase Price) and interest then due on the Securities.

Payment of the principal of the Securities shall be made at the office or agency
of the Company maintained for that purpose in the Borough of Manhattan, The City
of New York (which shall initially be an office or agency of the Trustee in the
Borough of Manhattan, The City of New York); provided, however, that at the
option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address appears in the Register;
provided further that a Holder with an aggregate principal amount in excess of
$2,000,000 will be paid by wire transfer in immediately available funds at the
election of such Holder if such Holder has provided wire transfer instructions
to the Company and the Trustee at least five Business Days prior to the payment
date, it being understood that as long as the Securities are Global Securities,
payment will be made by wire transfer to DTC.

Section 5.02. SEC Reports and Rule 144A Information Requirement. (a) The Company
shall file with the Trustee, within five days after the same are required to be
filed with the SEC, copies of any documents or reports that the Company is
required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act (giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act). Any such document or report that the Company files with the SEC
via the EDGAR system shall be deemed to be filed with the Trustee for purposes
of this Section 5.02 at the time such documents are filed via EDGAR.

(b) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute actual or constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

43



--------------------------------------------------------------------------------

(c) At any time the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company shall, so long as any of the Securities or any shares
of Common Stock issuable upon conversion thereof shall, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, promptly provide to the Trustee and, upon written request, any
Holder, beneficial owner or prospective purchaser of such Securities or any
shares of Common Stock issuable upon conversion of such Securities, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to facilitate the resale of such Securities or shares of Common
Stock. The Company shall take such further action as the Holder may reasonably
request to the extent from time to time required to enable such Holder to sell
such Securities or shares of Common Stock in accordance with Rule 144A, as such
rule may be amended from time to time.

Section 5.03. Compliance Certificates. (a) The Company shall deliver to the
Trustee, within 120 days after the end of each fiscal year during which any
Securities were outstanding, an Officers’ Certificate stating whether or not the
signer thereof knows of any Default or Event of Default that occurred during
such fiscal year. Such Officers’ Certificate shall contain a certification from
the principal executive officer, principal financial officer or principal
accounting officer of the Company that a review has been conducted of the
activities of the Company and the Company’s performance under this Indenture and
that the Company has complied with all conditions and covenants under this
Indenture. For purposes of this Section 5.03, such compliance shall be
determined without regard to any period of grace or requirement of notice
provided under this Indenture. If the officer of the Company signing such
Officers’ Certificate has knowledge of such a Default or Event of Default, the
Officers’ Certificate shall describe any such Default or Event of Default and
its status.

(b) The Company shall, so long as any of the Securities are outstanding, deliver
to the Trustee, promptly, and in any event within five days, upon any Officer
becoming aware of any Default or Event of Default, an Officers’ Certificate
specifying such Default or Event of Default and what action the Company is
taking or proposes to take with respect thereto.

Section 5.04. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

Section 5.05. Maintenance of Corporate Existence. Subject to Article 6, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence.

Section 5.06. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
stay, extension or usury law or other law which would prohibit or forgive the
Company from paying all or any portion of the principal of the Securities as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.

 

44



--------------------------------------------------------------------------------

Section 5.07. Additional Amounts. (a) If the Company consolidates with or merges
into, or sells, conveys, transfers or leases all or substantially all of the
Company’s properties and assets to, another Person pursuant to Section 6.01, and
the Successor Company is not organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, then all
payments and deliveries made by, or on behalf of, the Successor Company under or
with respect to the Securities, including, but not limited to, payments of
principal (including the Fundamental Change Repurchase Price, if applicable) and
deliveries of Common Stock or other Reference Property and/or payments of cash,
in each case, upon conversion, shall be made without withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges of whatever nature (each, a “Tax”) imposed or levied by a
taxing authority within any jurisdiction in which the Successor Company is, for
tax purposes, organized or resident or doing business or through which payment
is made or deemed to be made (or any political subdivision or taxing authority
thereof or therein) (each, as applicable, a “Relevant Taxing Jurisdiction”),
unless such withholding or deduction is required by law or by the official
interpretation or administration thereof. In the event that any such withholding
or deduction is so required, the Successor Company shall pay such additional
amounts (the “Additional Amounts”) as may be necessary to ensure that the net
amount received by the beneficial owner after such withholding or deduction (and
after deducting or withholding any Taxes on the Additional Amounts) shall equal
the amounts that would have been received by such beneficial owner had no such
withholding or deduction been required; provided that no Additional Amounts
shall be payable:

(i) for or on account of:

(A) any Tax that would not have been imposed but for:

(1) the existence of any present or former connection between the Holder or
beneficial owner of such Security and the Relevant Taxing Jurisdiction, other
than merely holding such Security or the receipt of payments thereunder,
including, without limitation, such Holder or beneficial owner being or having
been a national, domiciliary or resident of such Relevant Taxing Jurisdiction or
treated as a resident thereof or being or having been physically present or
engaged in a trade or business therein or having or having had a permanent
establishment therein;

(2) the presentation of such Security (in cases in which presentation is
required) more than 30 days after the later of the date on which the payment of
the principal of (including the Fundamental Change Repurchase Price, if
applicable) such Security or the delivery of Common Stock and other Reference
Property and/or payments of cash, in each case, upon conversion of such Security
became due and payable pursuant to the terms thereof or was made or duly
provided for; or

 

45



--------------------------------------------------------------------------------

(3) the failure of the Holder or beneficial owner to comply with a timely
request from the Successor Company to provide certification, information,
documents or other evidence concerning such Holder’s or beneficial owner’s
nationality, residence, identity or connection with the Relevant Taxing
Jurisdiction, or to make any declaration or satisfy any other reporting
requirement relating to such matters, if and to the extent that due and timely
compliance with such request is required by statute, regulation or
administrative practice of the Relevant Taxing Jurisdiction in order to reduce
or eliminate any withholding or deduction as to which Additional Amounts would
have otherwise been payable to such Holder or beneficial owner;

(B) any estate, inheritance, gift, sale, transfer, excise, personal property or
similar Tax;

(C) any Tax that is payable otherwise than by withholding or deduction from
payments under or with respect to the Securities;

(D) United States backup withholding;

(E) any Taxes that could have been avoided by the presentation (where
presentation is required) of such Security to another Paying Agent;

(F) any Tax required by sections 1471 through 1474 of the United States Internal
Revenue Code of 1986, as amended (“FATCA”), any current or future Treasury
Regulations or rulings promulgated thereunder, any law, regulation or other
official guidance enacted in any jurisdiction implementing FATCA, any
intergovernmental agreement between the United States and any other jurisdiction
to implement FATCA or any law enacted by such other jurisdiction to give effect
to such agreement, or any agreement with the U.S. Internal Revenue Service under
FATCA; or

(G) any combination of Taxes referred to in the preceding clauses (A), (B), (C),
(D), (E) or (F), or

(ii) with respect to any payment of the principal of (including the Fundamental
Change Repurchase Price, if applicable) such Security or the delivery of Common
Stock or other Reference Property and/or payments of cash, in each case, upon
conversion of such Security to a Holder, if the Holder is a fiduciary,
partnership or person other than the sole beneficial owner of that payment to
the extent that such payment would be required to be included in the income
under the laws of the Relevant Taxing Jurisdiction, for tax purposes, of a
beneficiary or settlor with respect to the fiduciary, a partner or member of
that partnership or a beneficial owner who would not have been entitled to such
Additional Amounts had that beneficiary, settlor, partner, member or beneficial
owner been the Holder thereof.

 

46



--------------------------------------------------------------------------------

(b) If the Successor Company is required to make any deduction or withholding
from any payments with respect to the Securities, the Successor Company will
deliver to the Trustee official tax receipts evidencing the remittance to the
relevant tax authorities of the amounts so withheld or deducted or other
evidence reasonably satisfactory to the Trustee.

(c) Any reference in this Indenture or the Securities in any context to the
delivery of Common Stock or other Reference Property and/or payments of cash, in
each case, upon conversion of any Security or the payment of principal of
(including the Fundamental Change Repurchase Price, if applicable) any Security
or any other amount payable with respect to such Security, shall be deemed to
include payment of Additional Amounts to the extent that, in such context,
Additional Amounts are, were or would be payable in respect thereof pursuant to
this Section 5.07.

Section 5.08. Limitation on the Incurrence of Additional Indebtedness. The
Company shall not, and shall not permit any of its Subsidiaries to, incur any
Indebtedness, except for Permitted Indebtedness, issue any Disqualified Stock
or, in the case of the Company’s Subsidiaries, issue any preferred stock.

Section 5.09. Limitation on the Prepayments, Etc. of Indebtedness. The Company
shall not, and shall not permit any of its Subsidiaries to, (i) prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Indebtedness of the Company or
its Subsidiaries that is unsecured or subordinated to the Securities expressly
by its terms (other than Indebtedness among the Company and its Subsidiaries)
(collectively, “Pari/Junior Financing”), except (A) the refinancing thereof with
the net cash proceeds of, or in exchange for, any Permitted Refinancing and
(B) the conversion of any Pari/Junior Financing to Capital Stock (other than
Disqualified Stock) of the Company or (ii) make any payment in violation of any
subordination terms of any Pari/Junior Financing Documentation.

Section 5.10. Restricted Payments.

(a) The Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:

(i) declare or pay any dividend or make any other payment or any distribution on
account of the Company’s or any of its Subsidiaries’ Capital Stock, including
any dividend or distribution payable in connection with any merger or
consolidation (other than (A) dividends or distributions by the Company payable
solely in Capital Stock (other than Disqualified Stock) of the Company or in
options, warrants or other rights to purchase such Capital Stock (other than
Disqualified Stock); or (B) dividends or distributions by a Subsidiary of the
Company so long as, in the case of any dividend or distribution payable on or in
respect of any class or series of securities issued by a Subsidiary of the
Company other than a Wholly Owned Subsidiary, the Company or any of its
Subsidiaries receives at least its pro rata share of such dividend or
distribution in accordance with its Capital Stock in such class or series of
securities);

 

47



--------------------------------------------------------------------------------

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Capital Stock of the Company or any direct or indirect parent of the Company,
including in connection with any merger or consolidation;

(all such payments and other actions set forth in clauses (i) through (ii) above
being collectively referred to as “Restricted Payments”).

(b) Section 5.10(a) shall not prohibit:

(i) redemptions, repurchases, retirements or other acquisitions of Capital Stock
deemed to occur (a) upon exercise of stock options or warrants if such Capital
Stock represent a portion of the exercise price of such options or warrants and
(b) in connection with the withholding portion of the Capital Stock granted or
awarded to any future, present or former employee, officer, director, member of
management or consultant (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of any of the foregoing) of
the Company or any of its Subsidiaries to pay for the taxes payable by such
Persons upon such grant or award;

(ii) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, Restricted Payments to redeem Capital Stock held
by a future, present or former director, officer, manager, consultant or
employee (or such Person’s estate, spouse, former spouse, successor, executor,
administrator, heir or legatee, or distributees of any of the foregoing) of the
Company or any of its Subsidiaries upon the death, disability or retirement
from, or termination of employment or office with, the Company or its
Subsidiaries, of such person, in an amount not to exceed $1,000,000 in any
calendar year; and

(iii) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock; provided, that any such cash payment shall not
be for the purpose of evading the limitation of this covenant.

Section 5.11. Asset Sales.

(a) The Company shall not, and shall not permit any of its Subsidiaries to,
consummate an Asset Sale, except for any Asset Sale for fair market value if all
of the following conditions are met: (a) cash consideration in respect of such
Asset Sale is at least 75% of the consideration therefor, (b) no Event of
Default has occurred and is continuing or shall result from such disposition and
(c) the aggregate amount of Asset Sales shall not exceed $2,000,000 in any
calendar year.

Section 5.12. Conduct of Business.

(a) The Company shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than the businesses engaged in by the Company and
its Subsidiaries on the date hereof or other businesses that are reasonably
similar, related or incidental thereto.

 

48



--------------------------------------------------------------------------------

Section 5.13. Certain Tax Matters. In order to comply with applicable tax laws
(including rules, regulations, directives and published interpretations
promulgated by competent authorities) in effect from time to time (“Applicable
Tax Law”) that any foreign financial institution, issuer, Trustee, Conversion
Agent, Paying Agent, Holder or other institution is or has agreed to be subject
to related to the Indenture and the Securities, the Company agrees (1) to use
commercially reasonable efforts to provide to the Trustee sufficient information
about Holders or other applicable parties and/or transactions related to this
Indenture and the Securities (including any modification to the terms of such
transactions) so as to enable the determination of any tax-related obligations
under Applicable Tax Law; and (2) that the Trustee, the Conversion Agent or
Paying Agent shall be entitled to make, to the extent it is required to do so
under Applicable Tax Law, any withholding or deduction in respect of taxes from
payments under the Indenture for which the Trustee shall not have any liability.
Notwithstanding anything else in this Indenture, if the Company intends to enter
into any Merger Event, Fundamental Change or other reorganization, change in
control or transaction otherwise permitted under this Indenture (including any
acquisition of or by the Company of another entity or business), or take any
other action (a “Company Action”) that is reasonably expect to result in a
“significant modification” of the Securities pursuant to Treasury Regulation
section 1.1001-3 or otherwise result in a taxable exchange (or deemed exchange
for tax purposes) of the Securities or a disposition or retirement of the
Securities, then (1) the Company shall notify the Purchaser as soon as
reasonably practicable and in any event prior to any binding steps toward such
Company Action being taken and (2), at the request of the Purchaser, use
reasonable efforts to restructure such Company Action in a manner that would not
reasonably be expected to result in a “significant modification”, exchange,
deemed exchange, disposition or retirement of the Securities, but only to the
extent such restructured Company Action would not have an adverse effect on the
economic returns or outcome otherwise expected from such Company Action. The
Purchaser may suspend the Company’s compliance with this provision upon notice
to the Company, in which case the Company shall not notify the Purchaser of a
Company Action pursuant to clause (1) above during such suspension period.

ARTICLE 6

CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER OR LEASE

Section 6.01. Company May Consolidate, Etc., Only on Certain Terms. The Company
shall not, directly or indirectly, consolidate with or merge into any other
Person (in a transaction in which the Company is not the surviving corporation)
or sell, convey, transfer or lease all or substantially all of its properties
and assets to another Person, unless:

(a) in case the Company shall consolidate with or merge into another Person (in
a transaction in which the Company is not the surviving corporation) or sell,
convey, transfer or lease all or substantially all of its properties and assets
to another Person, the Person formed by such consolidation or into which the
Company is merged or the Person which acquires by sale, conveyance or transfer,
or which leases, all or substantially all of the properties and assets of the
Company (in each case, the “Successor Company”) shall:

 

49



--------------------------------------------------------------------------------

(i) be a corporation or limited liability company organized and validly existing
under the laws of the United States of America, any State thereof or the
District of Columbia; provided, in each case, that the property into which the
Securities shall be convertible shall be the stock or other equity of an entity
that is a corporation for U.S. federal income tax purposes; and

(ii) expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, the
due and punctual payment of the principal of all the Securities and the
performance or observance of every covenant of this Indenture on the part of the
Company to be performed or observed (including, for the avoidance of doubt, the
covenant to pay Additional Amounts, as set forth in Section 5.07) and the
conversion rights shall be provided for in accordance with Article 4, by
supplemental indenture satisfactory in form to the Trustee, executed and
delivered to the Trustee, by such Successor Company (if other than the Company);

(b) immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing; and

(c) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, sale,
conveyance, transfer or lease and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture, comply with this
Article 6 and that all conditions precedent herein provided for relating to such
transaction have been complied with.

Section 6.02. Successor Substituted. Upon any consolidation of the Company with,
or merger of the Company into, any other Person or any sale, conveyance,
transfer or lease of all or substantially all of the properties and assets of
the Company in accordance with Section 6.01, there shall be an adjustment to the
Conversion Rate and the Successor Company shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Indenture
with the same effect as if such Successor Company had been named as the Company
herein, and thereafter, except in the case of a lease, the Company shall be
relieved of all obligations and covenants under this Indenture and the
Securities.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.01. Events Of Default. An “Event of Default” shall occur if:

(1) the Company fails to pay the principal of any Security when due and payable
at its stated maturity, upon any required repurchase, upon declaration of
acceleration or otherwise;

(2) [Reserved].

 

50



--------------------------------------------------------------------------------

(3) the Company fails to convert any Security in accordance with this Indenture
upon exercise of a Holder’s conversion right;

(4) the Company fails to provide timely notice pursuant to Section 3.02(a),
Section 3.02(b), Section 4.01(b) or Section 5.05, in each case when due, and
such failure continues for 30 days;

(5) the Company fails to comply with its obligations set forth in Section 5.08,
Section 5.09, Section 5.10. Section 5.11, Section 5.12 or Article 6;

(6) the Company fails to perform any other agreement required of it in this
Indenture or the Securities and such failure continues for 30 days after written
notice is given in accordance with the immediately succeeding paragraph;

(7) (A) the Company or any of its Subsidiaries fail to pay any Indebtedness
within any applicable grace period after final maturity or acceleration by the
holders thereof because of a default or (B) or a default occurs with respect to
any Indebtedness of the Company or its Subsidiaries, which default permits the
holder or holders thereof (or any trustee or agent on their behalf) to
accelerate that Indebtedness (giving effect to any applicable grace period),
and, in the case of (A) or (B) the total amount of such Indebtedness unpaid or
accelerated or in default at the time exceeds $10,000,000 in the aggregate for
all such Indebtedness;

(8) the Company or any Significant Subsidiary, pursuant to or within the meaning
of any Bankruptcy Law:

(A) commences a voluntary case or proceeding;

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding;

(C) consents to the appointment of a Custodian of it or for all or substantially
all of its property; or

(D) makes a general assignment for the benefit of its creditors;

(9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company or any Significant Subsidiary in an
involuntary case or proceeding;

(B) appoints a Custodian of the Company or any Significant Subsidiary or for all
or substantially all of the property of the Company or any Significant
Subsidiary; or

 

51



--------------------------------------------------------------------------------

(C) orders the liquidation of the Company or any Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for 60
consecutive days; or

(10) (A) the occurrence of (x) any material breach of the representations and
warranties contained in Section 3.1 of the Notes Exchange Agreement which do not
contain materiality or material adverse effect qualifiers or (y) any breach of
the representations and warranties contained in Section 3.1 of the Notes
Exchange Agreement which contain materiality or material adverse effect
qualifiers or (B) the Company fails to perform any agreement required of it in
the Notes Exchange Agreement and such failure continues for 30 days after
written notice is given in accordance with the immediately succeeding paragraph;
or

(11) the Company withdraws or otherwise ceases to manufacture, market or sell
AuryxiaTM (ferric citrate), including due to any mandatory action by any
federal, state, local or foreign regulatory authorities, including without
limitation the United States Food and Drug Administration or any other federal,
state or foreign agencies or bodies engaged in the regulation of pharmaceuticals
or biohazardous materials.

A default under clause (6) or clause (10)(B) above is not an Event of Default
until the Trustee notifies the Company, or the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding notify the Company
and the Trustee, in writing of the default, and the Company does not cure the
default within 30 days after receipt of such notice. The notice given pursuant
to this Section 7.01 must specify the default, demand that it be remedied and
state that the notice is a “Notice of Default.” When any default under this
Section 7.01 is cured, it ceases.

The Trustee shall not be charged with knowledge of any Event of Default unless
written notice thereof by the Company, a Paying Agent, any Holder or any agent
of any Holder shall have been actually received by a Responsible Officer at the
Corporate Trust Office of the Trustee.

Section 7.02. Acceleration. If an Event of Default (other than an Event of
Default specified in clause (8) or (9) of Section 7.01) occurs and is
continuing, the Trustee may, by notice to the Company, or the Holders of at
least 25% in aggregate principal amount of the Securities then outstanding may,
by notice to the Company and the Trustee, declare all unpaid principal to the
date of acceleration on the Securities then outstanding (if not then due and
payable) to be due and payable upon any such declaration, and the same shall
become and be immediately due and payable. If an Event of Default specified in
clause (8) or (9) of Section 7.01 occurs, all unpaid principal of the Securities
then outstanding shall ipso facto become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
After any acceleration, but before a judgment or decree based on acceleration,
the Holders of a majority in aggregate principal amount of the Securities may,
except with respect to the nonpayment of principal or interest or with respect
to the failure to pay

 

52



--------------------------------------------------------------------------------

and/or deliver the consideration due upon conversion, rescind and annul such
acceleration by notice to the Trustee if (a) all existing Events of Default,
other than the non-payment of accelerated principal, have been cured or waived;
(b) to the extent the payment of such interest is lawful, interest (calculated
at the rate per annum borne by the Securities plus one percent) on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; (c) the rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction; and (d) all payments due to the Trustee and any predecessor
Trustee under Section 8.07 have been made. No such rescission shall affect any
subsequent default or impair any right consequent thereto.

Section 7.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may, but shall not be obligated to, pursue any available remedy by
proceeding at law or in equity to collect the payment of the principal of the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative to the extent permitted by
law.

Section 7.04. [Reserved].

Section 7.05. Waiver of Defaults and Events of Default. Subject to Section 7.08
and Section 9.02, the Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may waive an existing
default or Event of Default and its consequence, except (a) a default or Event
of Default in the payment of the principal of any Security, (b) a failure by the
Company to convert any Securities in accordance with the provisions of the
Securities and this Indenture or (c) any default or Event of Default in respect
of any provision of this Indenture or the Securities that, under Section 10.02,
cannot be modified or amended without the consent of the Holder of each Security
affected. When a default or Event of Default is waived, it is cured and ceases.

Section 7.06. Control by Majority. The Holders of a majority in aggregate
principal amount of the outstanding Securities will have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee with
respect to the Securities. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that the Trustee, in its
sole discretion, determines may be unduly prejudicial to the rights of another
Holder or the Trustee, or that may involve the Trustee in personal liability
unless the Trustee is offered reasonable indemnity satisfactory to it; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction.

 

53



--------------------------------------------------------------------------------

Section 7.07. Limitations on Suits. A Holder may not pursue any remedy with
respect to this Indenture or the Securities (except actions for the enforcement
of payment of the principal of any Security on or after the applicable due date
or the right to convert the Securities in accordance with Article 4) unless:

(1) the Holder has previously given the Trustee written notice of a continuing
Event of Default;

(2) the Holders of at least 25% in aggregate principal amount of the Securities
then outstanding have made a written request and have offered to the Trustee
reasonable indemnity satisfactory to the Trustee to institute such proceeding as
Trustee; and

(3) the Trustee has failed to institute such proceeding within 60 days after
such notice, request and offer, and has not received from the Holders of a
majority in aggregate principal amount of the Securities then outstanding a
direction inconsistent with such request within 60 days after such notice,
request and offer.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

Section 7.08. Rights of Holders to Receive Payment and to Convert. Each Holder
shall have the right to receive payment or delivery, as the case may be, of
(a) the principal (including the Fundamental Change Repurchase Price) of and
(b) the consideration due upon conversion of, its Securities, on or after the
respective due dates expressed or provided for in this Indenture, or to
institute suit for the enforcement of any such payment or delivery, as the case
may be, and such right to receive payment or delivery, as the case may be, on or
after such respective dates shall not be impaired or affected without the
consent of such Holder.

Section 7.09. Collection Suit By Trustee. If an Event of Default in the payment
of principal specified in clause (1) of Section 7.01 occurs and is continuing,
the Trustee may recover judgment in its own name and as trustee of an express
trust against the Company or another obligor on the Securities for the whole
amount of principal and accrued interest remaining unpaid, together with, to the
extent that payment of such interest is lawful, interest on overdue principal at
the rate per annum equal to one percent and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

Section 7.10. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Holders allowed in any judicial proceedings relative to the
Company (or any other obligor on the Securities), its creditors or its property
and shall be entitled and

 

54



--------------------------------------------------------------------------------

empowered to collect and receive any money or other property payable or
deliverable on any such claims and to distribute the same, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 8.07, and to the extent that such payment of the
reasonable compensation, expenses, disbursements and advances in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other property which the Holders may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to, or, on behalf of any
Holder, to authorize, accept or adopt, any plan of reorganization, arrangement,
adjustment or composition affecting the Securities or the rights of any Holder
thereof, or to authorize the Trustee to vote in respect of the claim of any
Holder in any such proceeding.

Section 7.11. Priorities. If the Trustee collects any money pursuant to this
Article 7, it shall pay out the money in the following order:

FIRST, to the Trustee for amounts due under Section 8.07;

SECOND, to Holders for amounts due and unpaid on the Securities for principal,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Securities for principal; and

THIRD, to the Company or such party as a court of competent jurisdiction shall
direct.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 7.11.

Section 7.12. Undertaking For Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 7.12 does not apply to a suit
made by the Trustee, a suit by a Holder pursuant to Section 7.07 or a suit by
Holders of more than 10% in aggregate principal amount of the Securities then
outstanding.

 

55



--------------------------------------------------------------------------------

ARTICLE 8

TRUSTEE

Section 8.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture and use the same degree of care and skill in its exercise
as a prudent Person would exercise or use under the circumstances in the conduct
of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. The Trustee, however, shall examine any
certificates and opinions which by any provision hereof are specifically
required to be delivered to the Trustee to determine whether or not they conform
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) this paragraph does not limit the effect of subsection (b) of this
Section 8.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 7.06.

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability unless the Company or Holders shall have
offered to the Trustee reasonable indemnity satisfactory to it against such cost
or liability. The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee reasonable indemnity satisfactory to the Trustee against
the costs, expenses and liabilities that might be incurred by it in compliance
with such request or direction.

(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to subsections (a), (b), (c) and (d) of this Section 8.01.

 

 

56



--------------------------------------------------------------------------------

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 8.02. Rights of Trustee. Subject to Section 8.01:

(a) The Trustee may rely conclusively on any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, which shall conform to Section 11.04(b).
The Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officers’ Certificate or Opinion of Counsel.

(c) The Trustee may act through its agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or the powers
conferred upon it by this Indenture.

(e) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any such action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer has actual knowledge thereof or unless
written notice of any event which is in fact such a default is received by a
Responsible Officer of the Trustee at the Corporate Trust Office, and such
notice references the Securities and this Indenture.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Conversion Agent and any other
agent hereunder, and to each custodian and other Person employed to act
hereunder. The Agents shall be entitled to the same rights and protections as
the Trustee under this Article 8.

 

57



--------------------------------------------------------------------------------

(i) The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any Person authorized to sign an Officers’
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.

(j) In no event shall the Trustee be responsible or liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

Section 8.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or an Affiliate of the Company with the same rights it
would have if it were not Trustee. However, in the event that the Trustee
acquires any conflicting interest it must eliminate such conflict within 90
days, apply to the SEC for permission to continue as trustee or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Section 8.10.

Section 8.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity, priority or adequacy of this
Indenture or the Securities, it shall not be accountable for the Company’s use
of the proceeds from the Securities or any money paid to the Company or upon the
Company’s direction under any provision of this Indenture, it shall not be
responsible for the use or application of any money received by any Paying Agent
(other than the Trustee) and it shall not be responsible for any statement or
recital herein or any statement in the Securities or any other document in
connection with the sale of the Securities or pursuant to this Indenture other
than its certificate of authentication.

Section 8.05. Notice of Default or Events of Default. If a Default or an Event
of Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to each Holder notice of the Default or Event of Default
within 90 days after it occurs. However, the Trustee may withhold the notice if
and so long as a committee of its Responsible Officers in good faith determines
that withholding notice is in the interests of Holders, except in the case of a
Default or an Event of Default in (a) payment of the principal of any Security
or (b) payment or delivery, as the case may be, of the consideration due upon
conversion.

Section 8.06. [Reserved].

Section 8.07. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation (as agreed to from time to time by the
Company and the Trustee in writing) for its services (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust). The Company shall reimburse the Trustee promptly
upon request for all reasonable disbursements, expenses and advances incurred or
made by it in addition to the compensation for its services. Such expenses may
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.

 

58



--------------------------------------------------------------------------------

The Company shall indemnify each of the Trustee (which for purposes of this
paragraph shall include its officers, directors, employees, Agents and agents)
and any predecessor Trustee against any and all losses, liabilities, damages,
claims or expenses (including taxes, other than taxes based upon, measured by or
determined by the income of the Trustee) incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including the costs and expenses of counsel and of enforcing this
Indenture against the Company (including this Section 8.07) and defending itself
against any claim (whether asserted by the Company or any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder. The Trustee, upon receiving written notice
thereof, shall notify the Company promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Company shall not relieve the
Company of its obligations hereunder. The Company shall defend the claim and the
Trustee shall cooperate in the defense. The Trustee may have separate counsel
and the Company shall pay the reasonable fees and expenses of such counsel. The
Company need not pay for any settlement made without its written consent, which
consent shall not be unreasonably withheld. This indemnity shall survive the
resignation or removal of the Trustee, and the payment in full of the Securities
and discharge of the Indenture.

The Company need not reimburse the Trustee for any expense or indemnify it
against any loss or liability incurred by it resulting from its negligence or
willful misconduct.

To secure the Company’s payment obligations in this Section 8.07, the Trustee
shall have a senior claim to which the Securities are hereby made subordinate on
all money or property held or collected by the Trustee, except such money or
property held in trust to pay the principal of, and amounts due upon conversion
of, the Securities.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 7.01 occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law. The
obligations of the Company under this Section 8.07 shall survive the termination
or satisfaction and discharge of this Indenture or the resignation or removal of
the Trustee for any reason.

Section 8.08. Replacement of Trustee. The Trustee may resign by so notifying the
Company in writing. The Holders of a majority in aggregate principal amount of
the Securities then outstanding may remove the Trustee by so notifying the
Trustee and the Company in writing and may, with the Company’s written consent,
appoint a successor Trustee. The Company may remove the Trustee if:

(1) the Trustee fails to comply with Section 8.10;

(2) the Trustee is adjudged bankrupt or insolvent or relief is entered with
respect to the Trustee under any Bankruptcy Law;

 

59



--------------------------------------------------------------------------------

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
The resignation or removal of a Trustee shall not be effective until a successor
Trustee shall have delivered the written acceptance of its appointment as
described below.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of 10% in principal amount of the Securities then outstanding may petition any
court of competent jurisdiction for the appointment of a successor Trustee at
the expense of the Company.

If the Trustee fails to comply with Section 8.10, any Holder who has been a
Holder for at least six months may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer all property held by it as Trustee to the successor
Trustee (provided that all sums owing to the Trustee hereunder have been paid)
and be released from its obligations (excluding any liabilities that the
retiring Trustee may have incurred while acting as Trustee) hereunder, the
resignation or removal of the retiring Trustee shall become effective and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. A successor Trustee shall mail notice of its succession to
each Holder.

A retiring Trustee shall not be liable for the acts or omissions of any
successor Trustee after its succession.

Notwithstanding replacement of the Trustee pursuant to this Section 8.08, the
Company’s obligations under Section 8.07 shall continue for the benefit of the
retiring Trustee.

Section 8.09. Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust assets (including the administration of this Indenture) to,
another corporation, by sale or otherwise, the resulting, surviving or
transferee corporation, without any further act, shall be the successor Trustee,
provided such transferee corporation shall qualify and be eligible under
Section 8.10. Such successor Trustee shall promptly mail notice of its
succession to the Company and each Holder.

Section 8.10. Eligibility; Disqualification. The Trustee (or its parent holding
company) shall have a combined capital and surplus of at least $50,000,000. If
at any time the Trustee shall cease to satisfy such requirement, it shall resign
immediately in the manner and with the effect specified in this Article 8.

 

60



--------------------------------------------------------------------------------

ARTICLE 9

SATISFACTION AND DISCHARGE OF INDENTURE

Section 9.01. Satisfaction and Discharge of Indenture. This Indenture shall,
upon request of the Company contained in an Officers’ Certificate, cease to be
of further effect, and the Trustee, at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when (a) (i) all Securities theretofore authenticated and delivered (other than
Securities that have been destroyed, lost or stolen and which have been replaced
or paid as provided in Section 2.07) have been delivered to the Trustee for
cancellation; or (ii) the Company has deposited with the Trustee or delivered to
Holders, as applicable, after the Securities have become due and payable,
whether at the Maturity Date, any Fundamental Change Repurchase Date, upon
conversion or otherwise, shares of Common Stock or a combination of such shares
and cash, as applicable, solely to satisfy the Company’s Conversion Obligation,
sufficient to pay all of the outstanding Securities and all other sums due and
payable under this Indenture by the Company; and (b) the Company has delivered
to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 8.07 shall survive and,
if money shall have been deposited with the Trustee pursuant to paragraph
(a)(ii) of this Section 9.01, the provisions of Section 9.02 and Section 9.04
shall survive until the Securities have been paid in full.

Section 9.02. Application of Trust Money. Subject to the provisions of
Section 9.03, the Trustee or a Paying Agent shall hold in trust, for the benefit
of the Holders, all money and shares of Common Stock deposited with it pursuant
to Section 9.01 and shall apply the deposited money and shares of Common Stock
in accordance with this Indenture and the Securities to the payment or delivery,
as the case may be, of the principal of, and the consideration due upon
conversion of, the Securities; provided that such money and shares of Common
Stock need not be segregated from other funds except to the extent required by
law.

Section 9.03. Repayment to Company. The Trustee and each Paying Agent shall
promptly pay to the Company, upon request, any excess money or shares of Common
Stock (i) deposited with them pursuant to Section 9.01 and (ii) held by them at
any time.

The Trustee and each Paying Agent shall pay to the Company, upon request, any
money or shares of Common Stock held by them for the payment or delivery, as the
case may be, of principal or amounts due upon conversion that remains unclaimed
for two years after a right to such money or shares of Common Stock has matured;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such payment or delivery, may at the expense of the Company cause to
be mailed to each Holder entitled to such money or shares of Common Stock notice
that such money or shares of Common Stock remains unclaimed and that after a
date specified therein, which shall be at least 30 days from the date of such
mailing, any unclaimed balance of such money or shares of Common Stock then
remaining will be repaid or

 

61



--------------------------------------------------------------------------------

delivered to the Company. After payment or delivery to the Company, Holders
entitled to money or shares of Common Stock must look to the Company for payment
as general creditors unless an applicable abandoned property law designates
another Person. In the absence of a written request from the Company to return
unclaimed funds or shares to the Company, the Trustee shall from time to time
deliver all unclaimed funds or shares to or as directed by applicable escheat
authorities, as determined by the Trustee in its sole discretion, in accordance
with the customary practices and procedures of the Trustee. Any unclaimed funds
or shares held by the Trustee pursuant to this Section 9.03 shall be held
uninvested and without any liability for interest.

Section 9.04. Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money or shares of Common Stock in accordance with Section 9.02 by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, then the Company’s obligations under this Indenture and the
Securities shall be revived and reinstated as though no deposit had occurred
pursuant to Section 9.01 until such time as the Trustee or such Paying Agent is
permitted to apply all such money or shares of Common Stock in accordance with
Section 9.02; provided, however, that if the Company has made any payment or
delivery, as the case may be, of the principal of, or amounts due upon
conversion of, any Securities because of the reinstatement of its obligations,
the Company shall be subrogated to the rights of the Holders of such Securities
to receive any such payment or delivery from the money or shares of Common Stock
held by the Trustee or such Paying Agent.

ARTICLE 10

AMENDMENTS, SUPPLEMENTS AND WAIVERS

Section 10.01. Without Consent of Holders. The Company and the Trustee may amend
or supplement this Indenture or the Securities without notice to, or the consent
of, any Holder:

(a) to cure any ambiguity, defect or inconsistency that does not adversely
affect Holders;

(b) to provide for the assumption by a successor corporation of the Company’s
obligations under this Indenture pursuant to Article 6;

(c) to add guarantees with respect to the Securities;

(d) to secure the Company’s obligations with respect to the Securities;

(e) to add to the covenants of the Company for the benefit of the Holders or to
surrender any right or power conferred upon the Company; and

(f) in connection with any Merger Event, provide that the Securities are
convertible into Reference Property, subject to the provisions of Section 4.02,
and make such related changes to the terms of the Securities to the extent
expressly required by Section 4.07.

 

62



--------------------------------------------------------------------------------

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 10.02, the Trustee shall join with the Company in the execution of any
amended or supplemental indenture authorized or permitted by the terms of this
Indenture and to make any further appropriate agreements and stipulations that
may be therein contained, but the Trustee shall not be obligated to enter into
such amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.

Section 10.02. With Consent of Holders. The Company and the Trustee may amend or
supplement this Indenture or the Securities with the written consent of the
Holders of at least a majority in aggregate principal amount of the Securities
then outstanding. The Holders of at least a majority in aggregate principal
amount of the Securities then outstanding may waive compliance in a particular
instance by the Company with any provision of this Indenture or the Securities
without notice to any Holder. However, notwithstanding the foregoing but subject
to Section 10.04, without the written consent of each Holder affected, an
amendment, supplement or waiver, including a waiver pursuant to Section 7.05,
may not:

(a) change the stated maturity of the principal of any Security;

(b) reduce the principal amount of any Security;

(c) reduce the amount of principal payable upon acceleration of the maturity of
any Security;

(d) change the place or currency of payment of principal of any Security;

(e) impair the right to institute suit for the enforcement of any payment on, or
with respect to, any Security;

(f) modify the provisions with respect to the Company’s obligation to repurchase
Securities pursuant to Article 3 upon a Fundamental Change in a manner adverse
to Holders;

(g) change the ranking of the Securities;

(h) adversely affect the right of Holders to convert Securities other than as
provided in or under Article 4;

(i) reduce the percentage in principal amount of outstanding Securities required
for modification or amendment of this Indenture;

(j) reduce the percentage in principal amount of outstanding Securities
necessary for waiver of compliance with certain provisions of this Indenture or
the waiver of certain defaults under this Indenture;

(k) change the provisions of Section 5.07 in a manner adverse to the Holders; or

 

63



--------------------------------------------------------------------------------

(l) modify provisions of this Section 10.02 or Section 7.05 in a manner adverse
to the Holders.

It shall not be necessary for the consent of the Holders under this
Section 10.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders, and upon receipt by the Trustee of the
documents described in Section 10.06 and Section 11.04, the Trustee shall join
with the Company in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.

After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.

Section 10.03. [Reserved].

Section 10.04. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder is a continuing consent
by the Holder and every subsequent Holder of a Security or portion of a Security
that evidences the same debt as the consenting Holder’s Security, even if
notation of the consent is not made on any Security. However, any such Holder or
subsequent Holder may revoke the consent as to its Security or portion of a
Security if the Trustee receives the notice of revocation before the date the
amendment, supplement or waiver becomes effective.

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (a) through (l) of
Section 10.02. In that case the amendment, supplement or waiver shall bind each
Holder of a Security who has consented to it and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security.

Section 10.05. Notation on or Exchange of Securities. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Security
thereafter authenticated. The Company, in exchange for all Securities, may issue
and the Trustee shall, upon receipt of a Company Order, authenticate new
Securities that reflect the amendment, supplement or waiver. Failure to make the
appropriate notation or issue a new Security shall not affect the validity and
effect of such amendment, supplement or waiver.

 

64



--------------------------------------------------------------------------------

Section 10.06. Trustee to Sign Amendments, Etc. The Trustee shall sign any
amendment or supplemental indenture authorized pursuant to this Article 10 if
the amendment or supplemental indenture does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. If it does, the Trustee may,
in its sole discretion, but need not sign it. In signing or refusing to sign
such amendment or supplemental indenture, the Trustee shall be provided with
and, subject to Section 8.01, shall be fully protected in relying upon, in
addition to the documents required by Section 11.04, an Officers’ Certificate
and an Opinion of Counsel stating that such amendment or supplemental indenture
is authorized or permitted by this Indenture. The Company may not sign an
amendment or supplement indenture until the Board of Directors approves it.

Section 10.07. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 10, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

ARTICLE 11

MISCELLANEOUS

Section 11.01. [Reserved].

Section 11.02. Notices. Any notice or communication to the Company or the
Trustee under this Indenture shall be given in writing and delivered in Person
or by first-class mail (registered or certified, return receipt requested),
facsimile transmission (confirmed by delivery in Person or by first-class mail
(registered or certified, return receipt requested)) or guaranteed overnight
courier, as follows:

If to the Company, to:

Keryx Biopharmaceuticals, Inc.

One Marina Park Drive, 10th Fl.

Boston, MA 02210

Office: (617) 466-3520

Mobile: (617) 466-3500

Attention: Scott Holmes, CFO

With a copy to:

Daniel Kajunski

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Direct: +1.617.348.1715

Fax: +1.617.542.2241

Email: dtkajunski@mintz.com

 

65



--------------------------------------------------------------------------------

If to the Trustee or Conversion Agent, to:

The Bank of New York Mellon Trust Company, N.A.

500 Ross Street, 12th Floor

Pittsburgh, Pennsylvania 15262

Facsimile No.: (412) 234-8377

Attention: Michael Flickinger

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, if mailed by
first-class mail (registered or certified, return receipt requested); upon
acknowledgment of receipt, if transmitted by facsimile; and the next Business
Day after timely delivery to the courier, if sent by guaranteed overnight
courier.

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

Any notice or communication mailed to a Holder shall be mailed by first-class
mail or delivered by guaranteed overnight courier or by other electronic means
to it at its address shown on the register kept by the Primary Registrar. To the
extent required by the Trust Indenture Act of 1939, as amended (the “TIA”), any
notice or communication shall also be so mailed to any Person described in TIA
Section 313(c).

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication to a Holder is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Notwithstanding any other provision of this Indenture or any Security, where
this Indenture or any Security provides for notice of any event or any other
communication to a Holder of a Global Security (whether by mail or otherwise),
such notice shall be sufficiently given if given to the Depositary (or its
designee) pursuant to the standing instructions from the Depositary (or its
designee), including by electronic mail in accordance with accepted practices at
the Depositary, and in compliance with the Applicable Procedures.

The Trustee shall have the right to accept and act upon instructions, including
funds transfer instructions (“Instructions”), given by the Company pursuant to
this Indenture and delivered using unsecured e-mail, facsimile transmission or
other similar unsecured electronic means (including pdf files) (“Electronic
Means”); provided, however, that the Company shall provide to the Trustee an
incumbency certificate listing officers with the authority to provide such
Instructions (each, an “Authorized Officer”) and containing specimen signatures
of such Authorized Officers, which incumbency certificate shall be amended by
the Company whenever a person is to be added or deleted from the listing. If the
Company elects to give the Trustee Instructions using Electronic Means and the
Trustee in its discretion elects to act upon such Instructions, the Trustee’s
understanding of such Instructions shall be deemed controlling. The

 

66



--------------------------------------------------------------------------------

Company understands and agrees that the Trustee cannot determine the identity of
the actual sender of such Instructions and that the Trustee shall conclusively
presume that Instructions that purport to have been sent by an Authorized
Officer listed on the incumbency certificate provided to the Trustee have been
sent by such Authorized Officer. The Company shall be responsible for ensuring
that only Authorized Officers transmit such Instructions to the Trustee and that
the Company and all Authorized Officers are solely responsible to safeguard the
use and confidentiality of applicable user and authorization codes, passwords
and/or authentication keys upon receipt by the Company. The Trustee shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Trustee’s reliance upon and compliance with such Instructions notwithstanding
such Instructions conflict or are inconsistent with a subsequent written
instruction. The Company agrees: (a) to assume all risks arising out of the use
of Electronic Means to submit Instructions to the Trustee, including without
limitation the risk of the Trustee acting on unauthorized Instructions, and the
risk of interception and misuse by third

parties; and (b) to notify the Trustee immediately upon learning of any
compromise or unauthorized use of the security procedures.

Section 11.03. Communications by Holders With Other Holders. To the extent
applicable, Holders may communicate pursuant to TIA Section 312(b) with other
Holders with respect to their rights under this Indenture or the Securities. The
Company, the Trustee, the Registrar and any other Person shall have the
protection of TIA Section 312(c).

Section 11.04. Certificate and Opinion as to Conditions Precedent.

(a) Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee at the
request of the Trustee:

(i) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent (including any covenants compliance with which constitutes a condition
precedent), if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(ii) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent (including any covenants compliance with which constitutes a condition
precedent) have been complied with.

(b) Each Officers’ Certificate and Opinion of Counsel with respect to compliance
with a condition or covenant provided for in this Indenture shall include:

(i) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

67



--------------------------------------------------------------------------------

(iii) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(iv) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with;

provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

Section 11.05. Record Date for Vote or Consent of Holders. The Company (or, in
the event deposits have been made pursuant to Section 9.01, the Trustee) may set
a record date for purposes of determining the identity of Holders entitled to
vote or consent to any action by vote or consent authorized or permitted under
this Indenture, which record date shall not be more than 30 days prior to the
date of the commencement of solicitation of such action. Notwithstanding the
provisions of Section 10.04, if a record date is fixed, those Persons who were
Holders of Securities at the close of business on such record date (or their
duly designated proxies), and only those Persons, shall be entitled to take such
action by vote or consent or to revoke any vote or consent previously given,
whether or not such Persons continue to be Holders after such record date.

Section 11.06. Rules by Trustee, Paying Agent, Registrar and Conversion Agent.
The Trustee may make reasonable rules (not inconsistent with the terms of this
Indenture) for action by or at a meeting of Holders. Any Registrar, Paying Agent
or Conversion Agent may make reasonable rules for its functions.

Section 11.07. Legal Holidays. If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period. If a regular record date is a
Legal Holiday, the record date shall not be affected.

Section 11.08. Governing Law; Jurisdiction. THIS INDENTURE AND THE SECURITIES,
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE
OR THE SECURITIES, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

The Company irrevocably consents and agrees, for the benefit of the Holders from
time to time of the Securities and the Trustee, that any legal action, suit or
proceeding against it with respect to obligations, liabilities or any other
matter arising out of or in connection with this Indenture or the Securities may
be brought in the courts of the State of New York or the courts of the United
States located in the Borough of Manhattan, New York City, New York and, until
amounts due and to become due in respect of the Securities have been paid,
hereby irrevocably consents and submits to the non-exclusive jurisdiction of
each such court in personam, generally and unconditionally with respect to any
action, suit or proceeding for itself in respect of its properties, assets and
revenues.

 

68



--------------------------------------------------------------------------------

The Company irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Indenture brought in the courts of the State of New York
or the courts of the United States located in the Borough of Manhattan, New York
City, New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 11.09. No Personal Liability of Directors, Officers, Employees or
Shareholders. No past, present or future director, officer, employee,
incorporator or shareholder of the Company, as such, shall have any liability
for any obligations of the Company under the Securities, this Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder, by accepting a Security, waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Securities.

Section 11.10. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

Section 11.11. Multiple Counterparts. The parties may sign multiple counterparts
of this Indenture. Each signed counterpart shall be deemed an original, but all
of them together represent the same agreement. Delivery of an executed
counterpart by facsimile or pdf shall be effective as delivery of a manually
executed counterpart thereof.

Section 11.12. Separability. In case any provisions in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 11.13. Tax Treatment. The Company agrees, and by acceptance of
beneficial ownership in the Securities each beneficial holder of the Securities
will be deemed to have agreed, for United States federal income tax purposes to
treat the Securities as indebtedness that is not subject to the contingent
payment debt instrument regulations under Treas. Reg. Sec. 1.1275-4.

Section 11.14. Table of Contents, Headings, Etc. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 11.15. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; provided that the
Trustee shall use reasonable efforts consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

 

69



--------------------------------------------------------------------------------

Section 11.16. Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.17. Calculations. The Company shall be responsible for making all
calculations called for under the Securities or this Indenture. These
calculations include, but are not limited to, determinations of the Last
Reported Sale Prices of the Common Stock, the Daily VWAPs and the Conversion
Rate of the Securities and any adjustments thereto. The Company shall make all
these calculations in good faith and, absent manifest error, the Company’s
calculations shall be final and binding on Holders of Securities, the Trustee
and the Conversion Agent. The Company shall provide a schedule of its
calculations to each of the Trustee and the Conversion Agent, and each of the
Trustee and Conversion Agent is entitled to rely conclusively upon the accuracy
of the Company’s calculations without independent verification. The Trustee will
forward the Company’s calculations to any Holder of Securities upon the request
of that Holder at the sole cost and expense of the Company.

[SIGNATURE PAGE FOLLOWS]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

KERYX BIOPHARMACEUTICALS, INC. By:  

/s/ Scott A. Holmes

  Name: Scott A. Holmes   Title:   Chief Financial Officer

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee

By:  

/s/ Karen Yu

  Name: Karen Yu   Title: Vice President

[Signature page to Indenture]

 

71



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.]1

[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]

[THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) AGREES FOR THE BENEFIT OF KERYX BIOPHARMACEUTICALS, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 

1  This bracketed text should be included only if the Security is a Global
Security.

 

A-1



--------------------------------------------------------------------------------

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (1)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]

 

A-2



--------------------------------------------------------------------------------

KERYX BIOPHARMACEUTICALS, INC.

ZERO COUPON CONVERTIBLE SENIOR NOTES DUE 2021

 

No. [        ]    [Initially]2 $            

CUSIP No.: [            ]

Keryx Biopharmaceuticals, Inc., a Delaware corporation (the “Company”, which
term shall include any successor corporation under the Indenture referred to on
the reverse hereof), promises to pay to [Cede & Co.]3 [        ], or registered
assigns, or its custodian or nominee, the principal sum [of                 
DOLLARS ($                )] [or such lesser amount as set forth in the
“Schedule of Exchanges of Securities” attached hereto]4 on October 15, 2021.

This Security shall bear no interest.

Any Defaulted Amounts shall accrue interest per annum at a rate of one percent,
subject to the enforceability thereof under applicable law, from, and including,
the relevant payment date to, but excluding, the date on which such Defaulted
Amounts shall have been paid by the Company, at its election, in accordance with
Section 2.02(d) of the Indenture.

The Company shall pay the principal of this Security so long as such Security is
a Global Security, in immediately available funds to the Depositary or its
nominee, as the case may be, as the registered Holder of such Security. As
provided in and subject to the provisions of the Indenture, the Company shall
pay the principal of any Securities (other than Securities that are Global
Securities) at the office or agency designated by the Company for that purpose.
The Company has initially designated the Trustee as Paying Agent, Primary
Registrar, Securities Custodian and Conversion Agent and each of the Corporate
Trust Office of the Trustee and the office or agency of the Trustee in the
Borough of Manhattan, The City of New York, as an office or agency of the
Company for each of the aforesaid purposes.

Reference is made to the further provisions of this Security set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Security the right to convert this Security into cash and shares of Common
Stock, on the terms and subject to the limitations set forth in the Indenture.
Such further provisions shall for all purposes have the same effect as though
fully set forth at this place.

This Security shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

 

 

2  This bracketed text should be included only if the Security is a Global
Security.

3  This bracketed text should be included only if the Security is a Global
Security.

4  This bracketed text should be included only if the Security is a Global
Security.

 

A-3



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

KERYX BIOPHARMACEUTICALS, INC.

By:  

 

  Name:   Title:

Attest:

 

By:  

 

  Name:   Title:

Dated: [            ], 20[      ]

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Securities referred to in the within-mentioned Indenture.

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:  

 

  Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

KERYX BIOPHARMACEUTICALS, INC.

ZERO COUPON CONVERTIBLE SENIOR NOTES DUE 2021

This Security is one of a duly authorized issuance of Securities of the Company,
designated as its Zero Coupon Convertible Senior Notes due 2021 (the
“Securities”), limited in aggregate principal amount of up to $164,746,000, all
issued or to be issued under and pursuant to an Indenture dated as of May 9,
2018 (the “Indenture”), between the Company and The Bank of New York Mellon
Trust Company, N.A. (the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the Holders of the Securities.

In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all Securities may be declared, by either
the Trustee or Holders of at least 25% in aggregate principal amount of
Securities then outstanding, and upon said declaration shall become, due and
payable, in the manner, with the effect and subject to the conditions and
certain exceptions set forth in the Indenture. In case an Event of Default
occurs as a result of certain events of bankruptcy, insolvency or reorganization
of the Company, the principal of all Securities then outstanding shall ipso
facto become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the Holder
who surrenders a Security to a Paying Agent to collect such payments in respect
of the Security. The Company will pay cash amounts in money of the United States
that at the time of payment is legal tender for payment of public and private
debts.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Securities, and
in certain other circumstances, with the consent of the Holders of not less than
a majority in aggregate principal amount of the Securities at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures modifying the terms of the Indenture and the Securities as described
therein. It is also provided in the Indenture that, subject to certain
exceptions, the Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may, on behalf of the Holders of all of the
Securities, waive any past Default or Event of Default under the Indenture and
its consequences.

The Securities are issuable in registered form without coupons in denominations
of $1,000 principal amount and integral multiples thereof. At the office or
agency of the Company referred to on the face hereof, and in the manner and
subject to the limitations provided in the Indenture, Securities may be
exchanged for a like aggregate principal amount of Securities of other
authorized denominations, without payment of any service charge but, if required
by the Company or Trustee, with payment of a sum sufficient to cover any
transfer or similar tax that may be imposed in connection therewith as a result
of the name of the Holder of the new Securities issued upon such exchange of
Securities being different from the name of the Holder of the old Securities
surrendered for such exchange.

 

A-5



--------------------------------------------------------------------------------

The Securities are not subject to redemption through the operation of any
sinking fund or otherwise.

Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Securities or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, to convert any of its Securities or portion thereof that is $1,000
or an integral multiple thereof into cash and shares of Common Stock.

All terms used in this Security but not specifically defined herein are defined
in the Indenture and are used herein as so defined.

In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control.

This Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on this Security.

THE INDENTURE AND THIS SECURITY, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THE INDENTURE OR THIS SECURITY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: Keryx Biopharmaceuticals,
Inc., One Marina Park Drive, 12th Floor, Boston, MA 02210, Attention: Investor
Relations.

 

A-6



--------------------------------------------------------------------------------

ABBREVIATIONS AND DEFINITIONS

Customary abbreviations may be used in the name of the Holder or an assignee,
such as:

TEN COM (= tenants in common)

TEN ENT (= tenants by the entireties)

JT TEN (= joint tenants with right of survivorship and not as tenants in common)

CUST (= Custodian)

UGMA (= Uniform Gifts to Minors Act).

Additional abbreviations may also be used though not in the above list.

 

A-7



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT AND TRANSFER

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

                                                                    
                                                                      

(Insert assignee’s social security or tax I.D. number)

 

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

 

                                                                    
                                                          

agent to transfer this Security on the books of the Company. The agent

may substitute another to act for him or her.

In connection with any transfer of the within Security occurring prior to the
Resale Restriction Termination Date, as defined in the Indenture governing such
Security, the undersigned confirms that such Security is being transferred:

☐ To Keryx Biopharmaceuticals, Inc. or a subsidiary thereof; or

☐ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

☐ Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or

☐ Pursuant to and in compliance with Rule 144 under the Securities Act of 1933,
as amended, or any other available exemption from the registration requirements
of the Securities Act of 1933, as amended.

 

A-8



--------------------------------------------------------------------------------

Date: Your Signature:                                   

 

     

 

     

(Sign exactly as your name appears on

the other side of this Security)

* Signature guaranteed by:

By:                                                                   
            

 

* The signature must be guaranteed by an institution that is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-9



--------------------------------------------------------------------------------

CONVERSION NOTICE

To convert this Security in accordance with the terms of this Indenture, check
the box: ☐

To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000): $

Certificate numbers of Certificated Securities to be converted:

 

                                                                    
                                                                      

If you want the stock certificate made out in another Person’s name, fill in the
form below:

 

                                                                    
                                                                      

(Insert assignee’s social security or tax I.D. number)

 

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

                                                                    
                                                                      

(Print or type assignee’s name, address and zip code)

 

Date:

 

                                 

Your Signature:

 

    

(Sign exactly as your name appears on

the other side of this Security)

 

* Signature guaranteed by:

 

By:                                          
                                         
                                                       

 

* The signature must be guaranteed by an institution that is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-10



--------------------------------------------------------------------------------

REPURCHASE EXERCISE NOTICE UPON A FUNDAMENTAL CHANGE

To: Keryx Biopharmaceuticals, Inc.

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Keryx Biopharmaceuticals, Inc. (the
“Company”) as to the occurrence of a Fundamental Change with respect to the
Company and requests and instructs the Company to repurchase the entire
principal amount of this Security, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Security at the Fundamental Change Repurchase
Price, to the registered Holder hereof.

Principal Amount to be repurchased:                                       
                                         
                                                                  

Certificate Numbers:                                       
                                         
                                         
                                                 

 

Dated:  

 

   

 

Dated:  

 

   

 

Dated:  

 

            

 

      Signature(s)       Signature(s) must be guaranteed by a qualified
guarantor institution with membership in an approved signature guarantee program
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended.
     

 

      Signature Guaranty

Principal amount to be repurchased (in an integral multiple of $1,000, if less
than all):

NOTICE: The signature to the foregoing Election must correspond to the name as
written upon the face of the Security in every particular, without alteration or
any change whatsoever.

 

A-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF SECURITIES5

The following exchanges, repurchases or conversions of a part of this Global
Security have been made:

 

Date of

Exchange,

Repurchase or

Conversion

  

Amount of

Decrease in

Principal

Amount of this

Global Security

  

Amount of

Increase in

Principal

Amount of this

Global Security

  

Principal

Amount of this

Global Security

Following Such

Decrease or

Increase

  

Signature of

Authorized

Signatory of

Securities

Custodian

 

 

5  This schedule should be included only if the Security is a Global Security.

 

A-12